Filed 7/27/17

                    CERTIFIED FOR PARTIAL PUBLICATION*

          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                            FOURTH APPELLATE DISTRICT

                                    DIVISION TWO



THE PEOPLE,

        Plaintiff and Respondent,                    E064206

v.                                                   (Super.Ct.No. RIF1310007 &
                                                     RIF1403693)
JASON ARRON ARREDONDO,
                                                     OPINION
        Defendant and Appellant.




        APPEAL from the Superior Court of Riverside County. David A. Gunn, Judge.

Affirmed with directions.

        Steven A. Torres, under appointment by the Court of Appeal, for Defendant and

Appellant.

        Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, and A. Natasha Cortina, Meagan




*Pursuant to California Rules of Court, rules 8.1105(b) and 8.1110, this opinion is
certified for publication with the exception of part III.B., C., D., E., F., and G.


                                            1
Beale, and Annie Featherman Fraser, Deputy Attorneys General, for Plaintiff and

Respondent.

                                  I. INTRODUCTION

       A jury found defendant and appellant, Jason Arron Arredondo, guilty of 14 sex

offenses against four girls, namely, his three stepdaughters, F.R., A.J.R., A.M.R., and

another girl, M.C., a friend of F.R.‟s.1 Defendant was sentenced to 33 years plus 275

years to life in state prison.

       In the published portion of this opinion, we address defendant‟s claim that his

Sixth Amendment right to “face-to-face” confrontation was violated when the trial court

allowed a computer monitor on the witness stand to be raised by several inches to allow

F.R. (age 18), A.J.R. (age 14), and A.M.R. (age 13), to testify without having to see

defendant. We find no confrontation clause violation. The parties agree the matter must

be remanded for resentencing on counts 1, 12, and 14. We remand the matter for

resentencing and affirm the judgment in all other respects.




       1  Defendant was convicted of 11 counts of committing a lewd act on a child under
age 14 (Pen. Code, § 288, subd. (a); counts 2-11, 13) (all further statutory references are
to the Penal Code unless otherwise indicated), one count of a lewd act on a child under
age 16 (§ 288, subd. (c)(1); count 1), one count of oral copulation with a child under age
14 (§ 288a, subd. (c)(1); count 12), and one count of sexual penetration with a child
under age 14 (§ 289, subd. (j); count 14). The jury also found that defendant engaged in
substantial sexual conduct in counts 2 through 11 and 13 (§ 1203.066, subd. (a)(8)), and
that these counts were committed against more than one victim (§ 667.61, subd. (e)(4)).
Defendant admitted he had a prior conviction, on February 2, 1999, for committing a
lewd act on a child under age 14. (§ 288, subd. (a).)


                                             2
                             II. FACTUAL BACKGROUND

A. Prosecution Evidence

       1. General Background

       Defendant was born in 1974. For several years, until September 2013, defendant

lived with his girlfriend, A.G., her two sons, and her three daughters, F.R., A.J.R., and

A.M.R. The three girls, along with F.R.‟s best friend M.C., testified at trial, in June

2015, that defendant repeatedly molested them when they were under the ages of 14, and

in F.R.‟s case, when she was also under the age of 16. Two adult female witnesses also

testified that defendant molested them, years earlier, when they were under the ages of 14

and 16. (Evid. Code, § 1108.)

       Around 2011, when F.R. was age 14, she, her siblings, her mother, and defendant

(the family) moved into a four-bedroom house on Olive Street in Perris, where F.R.,

A.J.R., and A.M.R. shared a bedroom. Defendant‟s mother, Mrs. A., and one of his

brothers also lived in the Olive Street house. Before moving into the Olive Street house,

the family lived on Eugene Street in Perris. Before that, the family lived with

defendant‟s mother in Corona and stayed with A.G.‟s mother in Canyon Lake.

       2. Sexual Assaults on M.C.

       M.C., born in 1999, was a 16-year-old high school junior at the time of trial in

June 2015. At that time, M.C. and F.R. had been best friends for eight years. M.C. first

met defendant when she was around 13 years old and in the 7th grade. M.C. often visited

the family at the Olive Street house.



                                              3
       Once, when M.C. was 13 years old, she spent the night at the Olive Street house

and slept on A.M.R.‟s lower bunk bed. Around 5:00 a.m., M.C. woke and found

defendant sitting next to her, rubbing her leg with his arm. Defendant left the room when

he saw M.C. was awake. M.C. called her parents to pick her up because she was scared.

Another time, M.C and F.R. were in the garage at the Olive Street house trying on “dirt”

biking gear. Defendant was helping M.C. adjust her shirt when he put his hands inside

her shirt and grabbed her breasts. M.C. gave defendant a “weird” look, and defendant

apologized.

       On another occasion, after the incident in the garage, defendant was “throwing”

M.C. and other children around in the swimming pool at the Olive Street house when he

touched M.C. in her vaginal area, on her “butt,” and “on [her] breast area.” After the

pool incident, in July 2013, M.C. was lying on a bed, coughing, in the girls‟ bedroom at

the Olive Street house. Defendant came into the room, put his hand in M.C.‟s shirt and

“squeezed” her breast, saying he was checking something. Later that day, M.C. asked

F.R. whether defendant had done anything like that to her. F.R. kept her head down and

seemed “really eager” to change the subject.

       Around one week after the coughing incident, on July 26, 2013, M.C. and F.R.

were lying on their stomachs on a bed, talking on their phones, when defendant began

massaging their backs over their shirts. Defendant gradually moved his hands lower and

began touching their butts. F.R. “yelled” at defendant to stop and leave the room, and




                                               4
defendant left. M.C. specifically recalled that the “butt massage” incident occurred on

July 26, 2013, because later that evening she was struck by a car.

       As fresh complaint evidence,2 M.C. testified that during the evening of July 26,

2013, F.R. told M.C. that something had happened between F.R. and defendant. After

that disclosure, M.C. told F.R. that M.C. needed to ask F.R.‟s younger sisters whether

defendant had ever hurt them. M.C. and F.R. then spoke with A.J.R., who immediately

began to cry and disclosed what had happened to her. M.C. next spoke with A.M.R.,

who said something had happened to her too. Around September 2013, M.C. disclosed

the molestations to a school counselor, then spoke with the police. Shortly thereafter,

defendant was arrested.

       3. Sexual Assaults on F.R.

       F.R., born in 1997, was an 18-year-old high school junior at the time of trial. She

recalled that she was seven years old when defendant became her mother‟s boyfriend,

and eight years old when defendant began touching her inappropriately. The

molestations continued in all four of the homes in which the family lived. The first

touching occurred one morning when F.R. was eight years old (around 2005), after F.R.,

other family members, and defendant had been sleeping on the floor at defendant‟s

       2   Under the fresh complaint doctrine, “proof of an extrajudicial complaint, made
by the victim of a sexual offense, disclosing the alleged assault, may be admissible for a
limited, nonhearsay purpose—namely, to establish the fact of, and the circumstances
surrounding, the victim‟s disclosure of the assault to others—whenever the fact that the
disclosure was made and the circumstances under which it was made are relevant to the
trier of fact‟s determination as to whether the offense occurred.” (People v. Brown
(1994) 8 Cal. 4th 746, 749-750.)


                                             5
mother‟s house in Corona. While F.R. pretended to be asleep, defendant held F.R.‟s hand

on his penis and moved her hand. On a later occasion at the Corona house, when F.R.

was still age eight, defendant either vaginally or anally penetrated F.R. while she

pretended to be asleep on the living room sofa. Defendant also penetrated F.R. either

vaginally or anally on another occasion at A.G.‟s mother‟s house in Canyon Lake.

Another time, when F.R. was in the 3rd to the 5th grade, defendant touched her with his

penis. Defendant frequently touched F.R.‟s breasts, over and under her clothes, and

would apologize, saying it was an accident. F.R. denied ever seeing defendant‟s penis,

because her eyes were always closed.

       4. Sexual Assaults on A.J.R.

       A.J.R., who was born in 2000, was age 14, and in 10th grade at the time of trial,

testified defendant first molested her when she was age eight (around 2008). The

molestations continued, once or twice weekly, for the “whole time” the family lived in

the Olive Street house when A.J.R. was 11 to 12 years old. Defendant would tell A.J.R.

he needed her to help him in the garage, and she was too scared to say no. He would take

her pants and underwear off or tell her to do so. He would touch her with his hands on

her breasts and her vaginal area, and he would have her touch his penis. He orally

copulated her twice, and had her engage in both vaginal and anal intercourse with him.

       Defendant penetrated A.J.R. with his fingers and penis in the garage, in his room,

in her room, and in her brothers‟ room. Sometimes when A.J.R. was showering,

defendant would remove his clothes and get into the shower with her, where he would



                                             6
wash her, grab her hand, and tell her to hold onto and wash his erect penis. It hurt when

defendant was sexually assaulting A.J.R., but she complied and did not disclose the abuse

because she was scared. Defendant had anal sex with A.J.R. nearly every time he said he

needed her in the garage. She would lie on the sofa in the garage, usually with her

clothes off, and he would lay on top of her. Once, while having anal sex with her,

defendant told A.J.R. to hold on a little longer. Defendant did the same things to A.J.R.

before they lived in the Olive Street house.

       Defendant told A.J.R. not to tell her mother, A.G., about the molestations. At one

point, A.J.R. wrote a note to A.G. about the molestations and put the note in her mother‟s

purse. A.G.‟s purse was messy, however, and A.J.R. did not believe A.G. saw the note.

Around one week after A.J.R. wrote the note, A.G. and defendant picked up A.J.R. from

school, and defendant promised A.J.R. “it would never happen again” without saying

what he was talking about. A.J.R. was in 6th or 7th grade at the time, and A.G. was

crying. A.G. “just looked [A.J.R.] in the eye and just held [her] hand.”

       During the 2012-2013 school year, when A.J.R. was in 7th grade, she wrote in one

of her textbooks: “I took a dick up my ass. Feels good,” “Tek Wood [A.J.R.’s brother’s

friend] needs to put his dick in my ass. He‟s hot,” “But your dick does. It grows. I saw

my dad‟s, I know. I saw a pic when he was small and rite (sic) now.” She also wrote

“me and my stepdad,” and “[h]is dick,” with an arrow pointing to a picture, and another

arrow pointing to a picture that said “[m]y vagina.” She wrote, “I‟m not a virgin. My

stepdad had sex with me. I‟m saying the truth.” A.J.R. testified the writings were a joke



                                               7
but that she also wanted people to know about the molestations. Her teacher saw the

writings and discussed them with A.J.R. around the time the police were investigating the

case. Defendant told A.J.R. that the molestations were their secret, and if she told anyone

about them he would go to jail.

       5. Sexual Assaults on A.M.R.

       A.M.R. was age 13 and in 8th grade at the time of trial. She testified that

defendant molested her in the Olive Street house and its garage when she was 11 years

old. Defendant would come into her bedroom while she was sleeping and touch her

vaginal area under her clothes. Around 10 times, he digitally penetrated her vagina with

his fingers. She began wearing one-piece pajamas and thicker clothing to make it more

difficult for defendant to molest her, but when she did so, around five times, he touched

her vaginal area outside her clothes. She would move away from defendant when he was

touching her, but he would move her back. About five times in the swimming pool at the

Olive Street house, defendant moved her bathing suit to the side and digitally penetrated

her vagina.

       6. Evidence of Defendant‟s Prior Sexual Assaults (Evid. Code, § 1108)

              (a) C.B.

       C.B., born in 1983 and age 32 at trial, testified that defendant‟s younger brother,

J., was her boyfriend when she was age 13 and in middle school, around 1996.

Defendant and J.‟s stepsister was her best friend. C.B. lived in the same apartment

complex where J. and defendant lived with their father. Defendant was nine years older



                                             8
and much taller and heavier than C.B. One day, when she was age 13, C.B. was with J.

and his stepsister at defendant‟s father‟s apartment. C.B.‟s hair became knotted, and she

went into the father‟s master bedroom shower to wash and condition her hair. She locked

the bedroom and bathroom doors behind her because defendant had been “very touchy-

feely” with her. When she got out of the shower, she heard a knock on the bathroom

door and, thinking it was J., opened the door. Defendant was there, asked her what she

was doing, and she explained what she was doing. Defendant grabbed her towel from

her, leaving her naked. She ran up to defendant to cover herself, and asked for her towel

back, but defendant pushed his way into the bathroom, closing the door behind him.

       Defendant grabbed C.B., pushed himself against her, and pushed her into the sink

counter, while rubbing his lower body against her. He rubbed her breasts and vaginal

area with his fingers. Then he picked her up and put her on the sink counter, took his

penis out of his pants, and tried to insert it inside her. He had one arm behind her back to

hold her close to him, and put his penis inside of her with his other hand. She was telling

him to stop, but he did not. She began to yell for J., but defendant covered her mouth

with his other hand. She hit the bathroom window, trying to break it, but was unable to.

       Defendant forced his penis inside her for a couple of minutes, ejaculated on the

counter, told her to get dressed, and left. C.B. had blood on her back from being scraped

on the sink faucet. She quickly rinsed off the blood in the shower, got dressed, and ran

out of the apartment. She told J. about the incident, but she did not tell anyone else or

report the incident to the police because she was scared.



                                             9
       In a later incident, C.B. was having a sleepover with J.‟s stepsister in defendant‟s

father‟s apartment. C.B. and the stepsister were sleeping in the living room when

defendant and his girlfriend came into the apartment. C.B. later woke to find defendant

rubbing her vaginal area with his fingers. She told defendant to stop, and defendant told

her to be quiet. C.B. kept getting louder in telling defendant to stop. Defendant finally

stopped and went into the bedroom.

       On another occasion, C.B. went with defendant in his truck to pick up his

girlfriend from work. The three of them were going to a family barbecue. Before he

picked up his girlfriend, defendant pulled his truck behind some of the stores in the center

where his girlfriend worked, and parked the car where no one would see him and C.B.

He got out of the car, opened the passenger door, and tried to get C.B. out of the truck by

pulling her legs out of the door. C.B. was fighting back and did not want to get out of the

truck. Defendant pulled C.B.‟s pants down to her knees, as C.B. was telling him to stop

and trying to pull her pants back up. Defendant‟s erect penis was out of his pants, and he

tried to get on top of her and have sex with her. After C.B. began to cry, defendant

stopped and told her to get dressed.

       Defendant inappropriately touched C.B. too many times for her to recall. Many

times he would grab her breasts, vaginal area, and buttocks. Another time, when C.B.

was staying the night at defendant‟s mother‟s house, defendant tried to get in bed with

C.B. and touched her vaginal area. C.B. kept going to defendant‟s family‟s home

because she loved J. When C.B. was around age 15, her mother learned what defendant



                                             10
had done and reported the matter to the police. C.B. did not tell the police everything

defendant had done, because she was “young and scared” and it was “overwhelming” to

her. Several years before trial in June 2015, C.B. ran into defendant in Lake Havasu,

Arizona, while she was on vacation. Defendant apologized to C.B. and said he was

willing to accept responsibility for what he had done to her.

                 (b) R.G.

       Defendant‟s cousin, R.G., born in 1980 and age 34 at trial, testified that defendant,

his older brother, and his father lived with R.G.‟s family in San Diego for around one

month when R.G. was in elementary school. Defendant repeatedly molested R.G. during

the month he lived in her home. He would grab her buttocks over her clothes, have her

sit on his lap while he was erect, lift her skirt and touch her bottom, put his mouth on her

face, and tell her it would help him grow. He also told her not to tell anyone what he was

doing. R.G. told her mother that defendant grabbed her butt, but she did not report the

other details of abuse to anyone because she was scared and did not want to disrupt her

mother‟s relationship with her uncle, defendant‟s father.

       7. Additional Prosecution Evidence

       Investigators discovered that defendant‟s cell phone contained a photograph, dated

June 17, 2013, of a semi-clothed female with a male‟s hand on her buttocks. The

photograph had the word “www.teenku.com” written on the top, indicating it came from

that Web site.




                                             11
B. Defense Evidence

       The defense called A.J.R. and F.R. to testify and asked each of them whether there

was anything abnormal about defendant‟s penis. A.J.R. said it looked “[n]ormal, I guess”

and F.R. testified she never saw it and could not describe it. The defense then adduced

photographs of defendant‟s penis, taken by the defense investigator in 2015, showing a

discoloration of the skin.

       Defendant called C.H., defendant‟s friend of 35 years, who testified defendant was

“[l]ike a brother” to him, and he often visited the family at the Olive Street house. C.H.

claimed that F.R., A.J.R., and A.M.R. never appeared uncomfortable around defendant.

Defendant would discipline the girls and none of them, especially F.R., liked being

disciplined by defendant. Defendant was a welder, often traveled for work, and would be

gone for weeks at a time. At the Olive Street house, the garage door was “always open,”

it could only be closed from the outside, and it was very difficult to close. C.H. did not

recall a sofa being in the garage.

       Defendant‟s mother, Mrs. A., testified she lived with defendant, A.G., and A.G.‟s

five children from the summer of 2009 until defendant was taken into custody around

September 2013. Defendant worked long days; he would leave for work at 4:00 a.m. and

return home at 5:00 or 6:00 p.m. He also traveled for work and was away from home for

long periods of time. He was a father figure to all of A.G.‟s children, and the three girls,

especially F.R., appeared to resent him for disciplining them. A.J.R. became angry,

swore, and slammed doors when defendant disciplined her for lying. At times, M.C. was



                                             12
not welcome in the home because she set a bad example for the other children. F.R.

would yell at A.G., wanted to go to parties, and once ran away from home for one month.

When defendant was absent from the home, the children had “full rein” and “no

discipline.”

       The defense elicited testimony from C.H. and Mrs. A. that defendant was a person

of good character who was unlikely to molest children. We discuss this testimony below

in connection with defendant‟s claim that the trial court erroneously allowed the

prosecutor to impeach C.H. and Mrs. A. by asking them whether their opinions of

defendant would change if they knew defendant had a prior conviction for committing a

lewd act on a child under age 14. (§ 288, subd. (a).)

C. Prosecution Rebuttal Evidence

       In order to show defendant‟s penis was not discolored, the prosecution played a

video, taken from defendant‟s cell phone, showing his penis.

                                    III. DISCUSSION

A. Defendant’s Confrontation Claim Fails Regarding F.R., Was Forfeited Regarding

A.J.R. and A.M.R., and No Ineffective Assistance of Counsel Is Shown

       Defendant claims his “face-to-face” confrontation rights were violated when the

trial court allowed a computer monitor on the witness stand, which was normally used for

witnesses to view exhibits while testifying, to be elevated by several inches to allow F.R.,

A.J.R., and A.M.R. not to have to see defendant as they testified. Defendant argues that

the raising of the monitor violated his Sixth Amendment right to face-to-face



                                            13
confrontation because it blocked his “entire view” of the girls, and the girls‟ view of him,

as the girls testified.

       As we explain, there was no confrontation violation regarding F.R. The record

supports the court‟s finding that raising the computer monitor in order to block F.R.‟s

view of defendant while F.R. testified—which also blocked defendant‟s view of F.R.—

was necessary in order to protect F.R. from severe emotional trauma from having to

testify with defendant looking at her. Defendant has forfeited his Sixth Amendment

claim regarding A.J.R. and A.M.R., and on this record, defendant has not demonstrated

that his counsel rendered ineffective assistance of counsel in failing to object when the

monitor was raised while A.J.R. and A.M.R. testified.

       1. Relevant Background

       Of the six witnesses who testified that defendant molested them when they were

minors, M.C. testified first, followed by F.R., A.J.R., A.M.R., C.B., and R.G. The

defense briefly called A.J.R., then F.R., to testify. F.R. stepped up to the witness stand to

be sworn and testify for the prosecution at 10:30 a.m. The court asked F.R. whether she

needed a moment, and she said, “I think so.” The court said it would take a brief recess.

       Outside the presence of the jury, the court told the prosecutor to have the victim-

witness advocate for F.R. spend some time with F.R., and after that to “let [the court]

know if she is able to proceed or ready to proceed and we will resume.” The prosecutor

said she would ask F.R. whether she preferred the advocate to sit behind F.R. while F.R.




                                             14
testified. The court said, “Oh, yes. Right. If there‟s something like that that you can do

that would make her more comfortable, I‟m fine with that.”

       The court‟s minute order shows the recess lasted one-half hour, until 11:00 a.m.,

and was taken “to allow for witness composure.” F.R. began testifying at 11:05 a.m.

Before F.R. began testifying, the court noted it had made “some modifications to the

witness box to accommodate” F.R. F.R.‟s victim-witness advocate also sat near F.R.

while she testified. During the next recess at 11:53 a.m., the court said: “I just want to

note for the record that I had mentioned earlier that the witness box had been

reconfigured a little bit. It‟s not a big change, but the monitor was placed kind of to the

witness‟s right, apparently blocking at least some of her view of [defendant].” The court

then asked defense counsel whether he had anything he wanted to say about that.

       Defense counsel responded: “Yes I did. Your Honor. It does block [defendant‟s]

entire view of the witness.” The court replied: “Well, he is present in court. He can hear

the witness, hear her answers. I think it‟s appropriate given her initial reaction. Again,

for the record when she first came in to take the oath, she was unable to proceed at that

time. We took about a 15-minute break before she could get her emotions back in

order.”3 Defense counsel next pointed out that defendant was unable to see F.R. as she


       3 The court noted defense counsel had objected to some of the prosecutor‟s
questions of F.R. as leading, and the court agreed that some of the questions were leading
but was giving the prosecutor “some leeway in terms of the questioning.” The court
explained that, though F.R. was 18 years old, she seemed “fairly immature.” On that
point, defense counsel noted that F.R. was 18 years old and “not a child,” but an adult.




                                             15
testified and was accordingly unable to assist defense counsel in knowing whether F.R.

was not telling the truth or “feigning something.” Defense counsel had never seen F.R.

before, but defendant had been her “quasi parent” and knew how she looked when she

was not telling the truth.

       The court overruled the confrontation objection, explaining: “It‟s a fairly small

computer monitor that‟s on the witness stand. It‟s there for the witness to be able to view

photographs that are shown on the monitor. Again, it was simply repositioned so that the

witness doesn‟t have to look at [defendant]. I think—at best it‟s a small infringement on

his confrontation rights. I think it‟s an allowable infringement on his right to

confrontation . . . it‟s a very limited blockage, if you will.”

       At that point, the prosecutor clarified that the monitor was in the same place it was

in when M.C. testified but it was “elevated” by placing two books beneath it—a Penal

Code volume and a CALCRIM volume. The prosecutor argued this was appropriate,

“[g]iven that [F.R.] had indicated that the defendant looked at her the first time she came

[into the courtroom].” The court thanked the prosecutor for noting that the books had

been placed beneath the monitor as the court “didn‟t see that.”

       Defense counsel then pointed out that F.R. began crying “before she was even able

to see [defendant‟s] face,” and that defendant “made no effort to look at her, intimidate

her, or make any kind of eye contact or suggestive contact with her.” The court

responded: “I understand. I‟m not casting any aspersions at this point. But it clearly

affected her, and I think it‟s appropriate for the court to take whatever small efforts it can



                                               16
. . . to make F.R. more comfortable without infringing on any of [defendant‟s]

constitutional rights. . . .”

       After both sides rested but before closing arguments, the prosecutor noted for the

record that “the monitor on the witness stand was elevated for various witnesses. Starting

with [F.R.], it was elevated. It remained elevated through [F.R., A.J.R., and A.M.R.] It

was then removed for [C.B.] through the rest of the People‟s case. It was put back for the

children [A.J.R. and F.R.] yesterday morning [when they were called by the defense]. It

then did not move until after the end of yesterday, which was with [Mrs. A.], and it has

not been there today.” The record thus shows that raising the computer monitor by

several inches was the only modification the court made to the witness box and to the

entire courtroom while F.R., A.J.R., and A.M.R. testified.

       2. Applicable Legal Principles

       The confrontation clause of the Sixth Amendment provides: “In all criminal

prosecutions, the accused shall enjoy the right . . . to be confronted with the witnesses

against him . . . .” The confrontation clause “guarantees the defendant a face-to-face

meeting with witnesses appearing before the trier of fact.” (Coy v. Iowa (1988) 487 U.S.
1012, 1016 (Coy).) The right to face-to-face confrontation is not absolute, however, and

alternative procedures may be used when (1) necessary to further an important or

compelling state interest, and (2) the reliability of the testimony is otherwise assured.

(Maryland v. Craig (1990) 497 U.S. 836, 844, 850 (Craig).)




                                             17
       The defendant in Coy was convicted of sexually assaulting two 13-year-old girls.

(Coy, supra, 487 U.S. at p. 1014.) The girls were allowed to testify against the defendant

through a large screen, which allowed the defendant “dimly to perceive” the girls but

which blocked the girls‟ entire view of the defendant. (Id. at pp. 1015, 1020.) The

defendant objected to the use of the screen on confrontation grounds. (Id. at p. 1015.)

The high court reversed the judgment, finding that the use of the screen violated the

defendant‟s right to face-to-face confrontation. (Id. at pp. 1020-1021.)

       Coy emphasized that the Sixth Amendment‟s guarantee of face-to-face encounters

between the criminally accused and their accusers has “a lineage that traces back to the

beginnings of Western legal culture.” (Coy, supra, 487 U.S. at pp. 1015-1016.) Like the

right to cross-examine one‟s accusers, which is “a less explicit component of the

Confrontation Clause,” the right to face-to-face confrontation ensures the integrity of the

factfinding process. (Id. at pp. 1019-1020.) Coy elaborated: “The State can hardly

gainsay the profound effect upon a witness of standing in the presence of the person the

witness accuses, since that is the very phenomenon it relies upon to establish the potential

„trauma‟ that allegedly justified the extraordinary procedure [the use of the screen] in the

present case. That face-to-face presence may, unfortunately, upset the truthful rape

victim or abused child; but by the same token it may confound and undo the false

accuser, or reveal the child coached by a malevolent adult. It is a truism that

constitutional protections have costs.” (Id. at p. 1020.)




                                             18
       Coy also emphasized that face-to-face confrontation plays an essential role in

ensuring the defendant receives a fair trial, which the high court in Craig later referred to

as “the strong symbolic purpose” served by requiring adverse witnesses at trial to testify

in the presence of the accused: “[T]here is something deep in human nature that regards

face-to-face confrontation between accused and accuser as „essential to a fair trial in a

criminal prosecution.‟ [Citation.] . . . The phrase still persists, „Look me in the eye and

say that.‟” (Coy, supra, 487 U.S. at pp. 1017-1018; Craig, supra, 497 U.S. at p. 847.)

“The perception that confrontation is essential to fairness has persisted over the centuries

because there is much truth to it. . . . It is always more difficult to tell a lie about a person

„to his face‟ than „behind his back.‟ . . . The Confrontation Clause does not, of course,

compel the witness to fix his eyes upon the defendant; he may studiously look elsewhere,

but the trier of fact will draw its own conclusions.” (Coy, supra, at p. 1019.)

       Coy declined to determine whether there were any exceptions to the right to face-

to-face confrontation, given that the trial court made no “individualized findings” that the

child witnesses needed any “special protection.” (Coy, supra, 487 U.S. at p. 1021.) An

Iowa statute authorized the use of the screen to block the defendant‟s and the witnesses‟

views of each other, but the high court emphasized that the “generalized finding[s]” or

“legislatively imposed presumption of trauma” to the witnesses, underlying the Iowa

statute, were insufficient to justify depriving the defendant of his Sixth Amendment right

to face the witnesses at trial. (Ibid.) Coy stated: “Since there have been no




                                               19
individualized findings that these particular witnesses needed special protection, the

judgment here could not be sustained by any conceivable exception.” (Ibid.)

       In 1990, two years after Coy was decided in 1988, Craig clarified that the right to

face-to-face confrontation is not absolute, and alternative procedures may be used when it

is shown that (1) such procedures are “necessary to further an important public policy,”

and (2) “the reliability of the testimony is otherwise assured.” (Craig, supra, 497 U.S. at

pp. 849-850.) Craig involved a six-year-old alleged child abuse victim who testified

against the defendant by one-way closed-circuit television. The defendant, the trial

judge, and the jury were in the courtroom while the child was in another room being

examined by the prosecutor and defense counsel. A video monitor recorded and

displayed the child‟s testimony to those in the courtroom. The child could not see the

defendant as she testified, but the defendant could see the child, and the defendant was in

electronic communication with her defense counsel while the child testified. (Id. at pp.

840-842.)

       Regarding the reliability of the child‟s testimony, Craig emphasized that the

Maryland statute preserved all of the “other” elements of the right to confrontation: “The

child witness must be competent to testify and must testify under oath; the defendant

retains full opportunity for contemporaneous cross-examination; and the judge, jury, and

defendant are able to view (albeit by video monitor) the demeanor (and body) of the

witness as he or she testifies. . . . [T]he presence of these other elements of

confrontation—oath, cross-examination, and observation of the witness‟ demeanor—



                                              20
adequately ensures that the testimony is both reliable and subject to rigorous adversarial

testing . . . .” (Craig, supra, 497 U.S. at p. 851.) Craig thus concluded that use of the

one-way closed-circuit television procedure did not “impinge on the truth-seeking or

symbolic purposes of the Confrontation Clause.” (Id. at p. 852.)

       Regarding the state‟s interest in protecting child witnesses, Craig reasoned that a

state‟s interest in “„the protection of minor victims of sex crimes from further trauma and

embarrassment,‟” or in “„safeguarding the physical and psychological well-being of a

minor‟” is not just an important state interest, but a “„compelling‟” one, and such interest,

“may be sufficiently important to outweigh, at least in some cases, a defendant‟s right to

face his or her accusers in court.” (Craig, supra, 497 U.S. at pp. 852-853.) Craig thus

held that “if the State makes an adequate showing of necessity, the state interest in

protecting child witnesses from the trauma of testifying in a child abuse case is

sufficiently important to justify the use of a special procedure that permits a child

witness in such cases to testify at trial against a defendant in the absence of face-to-face

confrontation with the defendant.” (Id. at p. 855, italics added.)

       Craig explained that “the requisite finding of necessity” must be “case-specific”

and the trial court must make several findings of case-specific necessity before allowing a

witness to testify by means of a procedure other than face-to-face confrontation with the

defendant: “The requisite finding of necessity must of course be a case-specific one:

The trial court must hear evidence and determine whether use of the one-way closed

circuit television procedure is necessary to protect the welfare of the particular child



                                             21
witness who seeks to testify. [Citations.] The trial court must also find that the child

witness would be traumatized, not by the courtroom generally, but by the presence of the

defendant. [Citations.] Denial of face-to-face confrontation is not needed to further the

state interest in protecting the child witness from trauma unless it is the presence of the

defendant that causes the trauma. . . . Finally, the trial court must find that the emotional

distress suffered by the child witness in the presence of the defendant is more than de

minimis, i.e., more than „mere nervousness or excitement or some reluctance to testify,‟

[citations].” (Craig, supra, 497 U.S. at pp. 855-856, all except latter italics added.)

       Craig concluded that the Maryland statute met these constitutional standards by

requiring the trial court to determine that the child witness would suffer “„serious

emotional distress such that the child cannot reasonably communicate.‟” (Craig, supra,

497 U.S. at p. 856.) Craig declined to decide the minimum showing of emotional trauma

required to meet these constitutional standards. (Ibid.)

       In a subsequent California case, People v. Sharp (1994) 29 Cal. App. 4th 1772

(Sharp), disapproved on other grounds in People v. Martinez (1995) 11 Cal. 4th 434, 452,

the prosecutor was allowed to sit in a chair to the right of the witness stand so that a child

witness could focus on the prosecutor and not have to look at the defendant while the

child testified. The child could see the defendant if she turned her head, and the

defendant‟s view of the child was “limited only in his view of a portion of her face.”

(Sharp, supra, at pp. 1781-1784.) The defendant was on trial for sexually abusing the

child when she was eight years old. (Id. at pp. 1776, 1778.)



                                              22
       Sharp held the alternative seating arrangement for the child satisfied the two-part

test of Craig: The reliability of the child‟s testimony was assured, because the child

testified in court, under oath, and was subject to contemporaneous cross-examination.

And, though the trial court made no express findings that the alternative seating

arrangement was necessary to protect the child from emotional trauma, the record amply

supported such a finding. The child was having “difficulty focusing” and was under

“considerable distress” while she testified for two hours before the prosecutor‟s chair was

moved and the child could testify facing away from the defendant. (Sharp, supra, 29

Cal.App.4th at pp. 1783-1786 & fn. 5.) While seated facing the defendant, the child was

“unable to participate effectively in the proceedings.” (Id. at p. 1783.)

       Based on its “careful review” of the record, Sharp reasoned that blocking the

defendant‟s view of “only a portion” of the child‟s face was a “minor interference” to the

defendant‟s confrontation rights, “fully justified” by the circumstances of the case.

(Sharp, supra, 29 Cal.App.4th at p. 1784.) Sharp pointed out that defendant‟s “interest in

having a literal face to-face meeting” with the child had to be balanced against two

“important interests” of the state: (1) protecting the child from “unnecessary emotional

trauma” and (2) obtaining the child‟s “complete and accurate” testimony. (Id. at p. 1783,

citing Craig, supra, 497 U.S. at pp. 845-846.)

       In the more recent California Supreme Court case of People v. Gonzales (2012) 54
Cal. 4th 1234 (Gonzales), the state high court followed Sharp and found no confrontation

violation in circumstances substantially similar to those in Sharp. (Gonzales, supra, at



                                             23
pp. 1267-1268.) The defendant in Gonzales was tried and convicted of the torture-

murder of his four-year-old niece, Genny. (Id. at p. 1242.) Genny lived with the

defendant, his wife, and their six children, including their oldest son, Ivan, Jr. (Id. at pp.

1242-1243.) Ivan, Jr. was eight years old when he testified at his father‟s preliminary

hearing. Ivan, Jr. testified to events he witnessed on the night of Genny‟s murder, that he

had previously seen his mother and the defendant severely abuse Genny, and that he

feared his father. (Id. at pp. 1247-1248.) Ivan, Jr.‟s preliminary hearing testimony was

admitted at the defendant‟s trial in lieu of his live testimony. (Id. at pp. 1247, 1261; Evid.

Code, § 1291.)

       At the preliminary hearing, the court granted the prosecutor‟s motion to allow

Ivan, Jr. and other “juvenile witnesses” to be seated “facing away” from the defendant.

(Gonzales, supra, 54 Cal.4th at p. 1265, italics added.) The podium for counsel was

placed so that the lawyers had eye contact with the witnesses, and the witnesses were

“free to look around the courtroom and make eye contact” with the defendant, “if they

desired.” (Ibid.) On appeal, the defendant claimed the admission of Ivan, Jr.‟s

preliminary hearing testimony at trial violated his confrontation rights because the

preliminary hearing court did not make “a case-specific factual finding of necessity for an

alternative arrangement for Ivan, Jr.‟s testimony, as required under Craig.” (Id. at p.

1266.) The defendant argued the prosecution “made no factual showing” at the

preliminary hearing “to support its claim” that Ivan, Jr. feared his parents. (Ibid.) The

defendant did not challenge the trial court’s finding that Ivan, Jr. was unavailable to



                                              24
testify due to the trauma he would suffer if made to testify. (Id. at p. 1261; Evid. Code,

§§ 240, 1291.)

       In rejecting the defendant‟s confrontation claim, Gonzales first noted that the

defendant had no right to “personally” confront Ivan, Jr. at the preliminary hearing,

because confrontation is a trial right that does not apply “with full force” at a preliminary

hearing, and Ivan, Jr.‟s testimony could have been presented through hearsay testimony

by police officers without offending the state or federal Constitution. (Gonzales, supra,

54 Cal.4th at p. 1267, citing People v. Miranda (2000) 23 Cal. 4th 340, 348-349.)

Gonzales reasoned: “Thus, there was no occasion for the preliminary hearing court to

make Craig findings, and defense counsel did not request them.” (Gonzales, supra, at p.

1267.) Regarding the defendant‟s claim that the alternative seating arrangement violated

his confrontation rights, Gonzales pointed out: “This is a particularly artificial argument,

insisting on Craig findings even though no context for such findings ever arose. In any

event, the claim fails on its merits.” (Ibid.)

       Gonzales proceeded to follow Sharp and conclude there was no confrontation

violation, after noting that Sharp “involved the same seating arrangement at trial as was

employed at defendant‟s preliminary examination.” (Gonzales, supra, 54 Cal.4th at pp.

1267-1268.) Gonzales noted with approval Sharp‟s observations that the alternative

seating arrangement “„resulted in only the most minimal interference with appellant‟s

right to confront his accuser‟” and was “justified by the state‟s interest in protecting the




                                                 25
child witness and obtaining accurate testimony.” (Gonzales, supra, at p. 1267, citing

Sharp, supra, 29 Cal.App.4th at p. 1783.)

       Gonzales also pointed out that: “While the trial court [in Sharp] had not made the

findings required by Craig, the Sharp court had no difficulty ascertaining from the record

that the seating arrangement was fully justified. [Citations.]” (Gonzales, supra, 54

Cal.4th at p. 1267.) Gonzales noted that “[o]ther state courts have approved the use of

similar seating arrangements, without the findings required by Craig.” (Id. at p. 1267, fn.

17 & cases cited.) And “while the preliminary hearing court made no factual findings on

the need to shield Ivan, Jr. from defendant‟s gaze, the trial court made extensive findings

that the child would be traumatized if he were made to testify at trial.” (Id. at p. 1268.)

The defendant did not “dispute the vulnerability of the young witness, either at the time

of the preliminary hearing or the time of trial.” (Ibid.) Thus, Gonzales concluded:

“Here, as in Sharp . . . the seating arrangement for the child witness‟s testimony was fully

justified by the record, and defendant‟s confrontation rights were not violated when the

videotape was introduced at trial. The seating arrangement at the preliminary hearing

satisfied the central concerns of the confrontation clause: „physical presence, oath, cross-

examination, and observation of demeanor by the trier of fact.‟ (Craig, supra, 497 U.S.

at p. 846.)” (Ibid.)




                                             26
       3. Defendant‟s Sixth Amendment Claim Regarding F.R. Lacks Merit

              (a) The Two-Part Test of Craig Was Satisfied

       Defendant‟s confrontation claim involves mixed questions of law and fact. “We

review de novo a claim under the confrontation clause that involves mixed questions of

law and fact. [Citation.] Under this standard, we defer to the trial court‟s determination

of „the historical facts‟—which „will rarely be in dispute‟—but not the court‟s

„application of [the] objective, constitutionally based legal test to [those] historical facts.‟

[Citation.]” (People v. Giron-Chamul (2016) 245 Cal. App. 4th 932, 964, citing People v.

Cromer (2001) 24 Cal. 4th 889, 896-897, 899-901; People v. Lujan (2012) 211
Cal. App. 4th 1499, 1505 (Lujan).) We apply the substantial evidence standard to the trial

court‟s factual findings—whether those findings are express or may be inferred from the

record. (See Crocker National Bank v. City and County of San Francisco (1989) 49
Cal. 3d 881, 888 [discussing standards of review applicable to predominantly legal and

factual questions]; People v. Powell (2011) 194 Cal. App. 4th 1268, 1284, fn. 6.)

       As in Gonzales and Sharp, the record shows that the use of the computer monitor

to block F.R.‟s view of defendant, which also blocked defendant‟s “entire view” of F.R.,

satisfied the two-part test of Craig. First, the reliability of F.R.‟s testimony was assured:

F.R. testified under oath, subject to cross-examination, and the jury had an unobstructed

view of F.R. while she testified. (Craig, supra, 497 U.S. at pp. 850, 857; Gonzales,

supra, 54 Cal.4th at p. 1268; Sharp, supra, 29 Cal.4th at p. 1783.)




                                               27
       Second, the record supports the trial court‟s implied findings that the use of the

computer monitor was necessary to further two important state interests: (1) protecting

F.R. from suffering serious emotional trauma while testifying; and (2) obtaining F.R.‟s

“complete and accurate” testimony. (Craig, supra, 497 U.S. at pp. 850-852; Gonzales,

supra, 54 Cal.4th at pp. 1267-1268; Sharp, supra, 29 Cal.App.4th at p. 1783.) The record

shows F.R. was not merely crying or “uncomfortable” when she first stepped to the

witness stand, but was so emotionally upset that she was unable to proceed and

“participate effectively in the proceedings.” (Sharp, supra, at p. 1783.) The record also

shows that raising the computer to block F.R‟s view of defendant was necessary to allow

F.R. to proceed and testify against defendant.

       Though the trial court was not expressly asked to make a “case-specific finding”

that repositioning the computer monitor to block F.R.‟s view of defendant was necessary

to further an important state interest (Craig, supra, 497 U.S. at pp. 855-856), the court

effectively made this finding and substantial evidence supports it. In overruling

defendant‟s confrontation objection, the court found that raising the monitor was

“appropriate” given that F.R. was emotionally upset and “unable to proceed” when she

first stepped to the witness stand. The court also indicated that the prospect of testifying

while facing defendant “clearly affected” F.R. and was the cause of her emotional trauma

and inability to proceed. In the court‟s words, the computer monitor was “simply

repositioned so that the witness doesn‟t have to look at Mr. Arrendondo.”




                                             28
       The record also supports the court‟s finding that F.R. was emotionally upset and

unable to proceed because she had to testify facing defendant, and not merely because

she had to testify or for any reason unrelated to defendant. (Craig, supra, 497 U.S. at p.

856.) Indeed, the entire on-the-record discussion between the court and counsel

concerning the need to raise the computer monitor was based on F.R. being too upset to

testify because she had to face defendant. Defense counsel raised no concern that F.R.

was upset because she had to testify or for any reason unrelated to facing defendant. If

F.R. had been upset for reasons unrelated to facing defendant, there would have been no

point in repositioning the monitor to block F.R.‟s view of defendant.

       Here, as in Gonzales, defense counsel did not dispute that F.R. was too

emotionally upset to proceed without the use of the computer monitor. (Gonzales, supra,

54 Cal.4th at p. 1268 [“Defendant does not dispute the vulnerability of the young witness,

either at the time of the preliminary hearing or the time of trial.”].) Instead, defense

counsel protested that the monitor blocked defendant‟s entire view of F.R., preventing

defendant from assisting defense counsel in knowing whether F.R. was telling the truth.

In this regard, defense counsel noted defendant had done nothing to intimidate F.R. and

that F.R. was crying even before she was able to see defendant. In response, the trial

court said it was not “casting any aspersions” on defendant, but the prospect of having to

testify while facing defendant had “clearly affected” F.R.

       Now, however, defendant claims the trial court erroneously based its finding of a

case-specific necessity for raising the computer monitor on the need to make F.R. “more



                                             29
comfortable,” rather than on the need to protect F.R. from serious or more than minimal

emotional trauma, as Craig requires. (Craig, supra, 497 U.S. at p. 852.) Defendant

argues the court used the “wrong standard” in finding that raising the computer monitor

was necessary to protect F.R. from serious emotional trauma. We disagree.

       Defendant‟s argument misconstrues the trial court‟s explanation for overruling his

confrontation objection. Near the end of its discussion with counsel concerning the need

to raise the computer monitor for F.R., the court said it was “appropriate for the Court to

take whatever small efforts the Court can make to make [F.R.] more comfortable without

infringing on any of [defendant‟s] constitutional rights . . . .” (Italics added.) The court

made this “more comfortable” comment in response to defense counsel‟s representation

that defendant made no attempt to look at or intimidate F.R. when she “first came in.” In

context, the court‟s “more comfortable” comment was a reference to its earlier finding

that it was necessary to raise the monitor to protect F.R. from the emotional trauma of

facing defendant while testifying. The record shows that making F.R. “more

comfortable” was not the basis of the court‟s finding of a case-specific necessity to raise

the computer monitor for F.R. Rather, the need to protect F.R. from serious emotional

trauma and to render her able to testify were the reasons for raising the monitor.

(Gonzales, supra, 54 Cal.4th at p. 1267; Sharp, supra, 29 Cal.App.4th at pp. 1783-1784.)

              (b) No Evidentiary Hearing Was Required

       Relying on People v. Murphy (2003) 107 Cal. App. 4th 1150 (Murphy), defendant

claims the trial court erroneously failed to hold an evidentiary hearing to determine



                                             30
whether raising the computer monitor was necessary to protect F.R. from serious

emotional trauma. We find Murphy distinguishable on this point.

       Murphy involved a witness who was age 31 when she testified at trial through a

“slightly darkened” “one-way glass.” (Murphy, supra, 107 Cal.App.4th at pp. 1151-

1153.) The glass prevented the witness from seeing the defendant but allowed the

defendant and the jury to observe the witness‟s demeanor. (Id. at p. 1152.) The

defendant was on trial for committing a forcible sex crime against the witness and for

falsely imprisoning her, apparently when she was an adult. (Id. at pp. 1151-1152.) The

trial court found the witness was “severely emotionally distraught” before the one-way

glass was erected to block her view of the defendant (id. at p. 1152), but the court did not

find the witness was distraught because she feared testifying in the presence of the

defendant (id. at pp. 1157-1158).

       In reversing the judgment, Murphy relied in part on the trial court‟s approval of

the use of the one-way glass, “without holding an evidentiary hearing to determine

whether, and to what degree, the testifying victim‟s apparent anxiety was due to the

defendant‟s presence rather than, for instance, the witness‟s general emotional fragility or

the trauma of testifying in court or revisiting a past experience . . . .” (Murphy, supra,

107 Cal.App.4th at pp. 1157-1158.) Murphy observed: “[A] court may not, as the court

did in this case, dispense with complete face-to-face confrontation merely upon a

prosecutor‟s unsworn representation that defendant‟s presence was part of a distraught

adult witness‟s problem.” (Id. at p. 1158.) Murphy thus concluded that the trial court‟s



                                             31
ruling was not based upon “an adequate „case-specific finding of necessity.‟” (Ibid.,

citing Craig, supra, 497 U.S. at p. 855.)

       In contrast to Murphy, the need to raise the computer monitor to block F.R.‟s view

of defendant was not supported solely by the prosecutor‟s “unsworn representation” that

F.R. was too upset to proceed because she feared testifying in the presence of defendant.

(Cf. Murphy, supra, 107 Cal.App.4th at pp. 1157-1158.) To be sure, the prosecutor made

an unsworn representation that raising the computer monitor was necessary to protect

F.R.‟s emotional well-being, “[g]iven that [F.R.] had indicated that the defendant looked

at her the first time she came [into the courtroom].” But after defense counsel replied

that defendant made no attempt to look at or intimidate F.R., the court pointed out that

the prospect of having to face defendant “clearly affected” F.R. Thus, the record

affirmatively shows—and defendant did not dispute—that F.R. was too emotionally upset

to testify because she had to face defendant. The trial court did not reposition the

monitor based solely on the prosecutor‟s unsworn representation that F.R. feared

testifying in defendant‟s presence. Rather, it did so based on its own observations of F.R.

and her inability to testify before the monitor was repositioned.

       Additionally, defendant did not request an evidentiary hearing to determine

whether F.R. was too emotionally upset to testify because she had to face defendant, or

because she had to testify and recall the molestations, or for another reason. We are

mindful that, in Craig, the high court noted that, in making the requisite finding of a case

specific necessity, “[t]he trial court must hear evidence and determine whether use of the



                                             32
one-way closed circuit television procedure is necessary to protect the welfare of the

particular child witness who seeks to testify.” (Craig, supra, 497 U.S. at p. 855.) But

defendant has pointed to no authority requiring the court to hold an evidentiary hearing

sua sponte when, as here, and in contrast to Murphy, the court made the requisite case-

specific necessity finding under Craig. (Craig, supra, at p. 855; cf. Murphy, supra, 107

Cal.App.4th at pp. 1157-1158.)

       In Gonzales and Sharp, no evidentiary hearings to determine the reasons for the

child witnesses‟ trauma were requested or conducted. (Gonzales, supra, 54 Cal.4th at p.

1267; Sharp, supra, 29 Cal.App.4th at p. 1783 & fn. 4.) Yet the courts in each case

upheld the alternative seating arrangements despite the absence of evidentiary hearings in

the trial courts, given that the records in each case supported the trial courts‟ findings of

case-specific necessity for the alternative procedures used. (Gonzales, supra, at pp.

1265-1268 [trial court made “extensive findings” that child would be traumatized if made

to testify at trial, and the record “fully justified” allowing the child to testify facing away

from the defendant]; Sharp, supra, at pp. 1783-1784 [record “fully justified” allowing

child to look away from defense table while testifying].) Here, as in Gonzales and Sharp,

the record fully justifies the court‟s finding that blocking F.R.‟s view of defendant by

raising the computer monitor was necessary to protect F.R. from suffering serious

emotional trauma from having to face defendant in court, and to secure F.R.‟s testimony.




                                              33
              (c) Extending Craig’s Protections to An Adult Witness/Child Abuse Victim

       Murphy reversed the judgment in part on the ground that no evidentiary hearing or

case-specific finding of necessity was made, and on the additional ground that the witness

was an adult, not a child. (Murphy, supra, 107 Cal.App.4th at p. 1157.) Unlike the child

witnesses involved in Craig and Sharp, Murphy reasoned that the case before it did not

“involve the „State‟s traditional and “„transcendent interest in protecting the welfare of

children.‟”‟” (Murphy, supra, at p. 1157; Craig, supra, 497 U.S. at p. 855.) Murphy also

noted it had not been directed to “any authority recognizing or establishing that the state

has „transcendent‟ or „compelling‟ interest in protecting adult victims of sex crimes from

further psychological trauma that might result from testifying face-to-face with a

defendant.” (Murphy, supra, at p. 1157.)4 Relying on this aspect of Murphy, defendant

argues that protecting an 18-year-old adult witness like F.R. from the psychological or

emotional trauma of face-to-face testimony is a “radical departure” from Craig.

Defendant urges this court to adopt a “per se rule” and hold that, once a child abuse

victim turns age 18 and has thus reached the age of majority, the state no longer has an


       4  Murphy suggested it did not agree with the court in People v. Williams (2002)
102 Cal. App. 4th 995 (Williams), which held that the trial court properly extended the
“principles” “discusse[d]” in Craig in allowing an anxiety-stricken adult witness to
testify by videotape while the defendant listened to her testimony from a detention cell.
(Williams, supra, at pp. 1004-1008.) Murphy noted that Williams did not identify any
authority for the proposition the state had a transcendent or compelling interest in
protecting adult victims of sex crimes from the further psychological trauma that might
result from face-to-face confrontation. As we discuss, infra, we agree with the Williams
court‟s broader reading and extension of the principles discussed in Craig to protect adult
witnesses from the additional emotional trauma of having to face the defendant in court.


                                             34
interest in protecting the former child from the trauma of face-to-face confrontation. We

decline to adopt such a per se rule.

       Craig observed that “„the Confrontation Clause reflects a preference for face-to-

face confrontation at trial,‟ [citation], a preference that „must occasionally give way to

considerations of public policy and the necessities of the case.‟” (Craig, supra, 497 U.S.

at p. 849.) Craig specifically recognized that the state‟s “„compelling‟” interest “in the

physical and psychological well-being of child abuse victims may be sufficiently

important to outweigh, at least in some cases, a defendant‟s right to face his or her

accusers in court.” (Id. at pp. 852-853.) But Craig did not suggest the state no longer has

an interest in protecting a child abuse victim from the emotional trauma of face-to-face

confrontation if that victim happens to have turned age 18 by the time he or she is called

upon to testify. (Id. at pp. 849-853; see also Lujan, supra, 211 Cal.App.4th at pp. 1505-

1506 [extending Craig‟s protections to all child witnesses of sex crimes, not just child

victims of sex crimes].)

       In our view, it would be absurd to allow alternative procedures to face-to-face

confrontation for child abuse victims only if they are still under age 18 by the time of

trial, but deny the same protections to a child abuse victim who, like F.R., have turned

age 18 but are no less vulnerable than a minor to the emotional trauma of face-to-face

confrontation. Such an arbitrary rule would “commit[] the very sin the Supreme Court

condemned in Coy—that is, making a „generalized finding‟ about the level of trauma

certain groups of witnesses experience when confronting defendants.” (Lujan, supra, 211



                                             35
Cal.App.4th at p. 1506, citing Coy, supra, 487 U.S. at pp. 1020-1021.) Such an arbitrary

rule would also require the trial court to treat a witness like F.R., who had turned age 18

only two months before she testified, less favorably than a minor witness who was almost

but not yet age 18.

       Additionally, Craig does not “mark[] the outer boundary” of when alternative

procedures to face-to-face confrontation are constitutionally permissible. (Lujan, supra,

211 Cal.App.4th at p. 1505.) Trial courts have “constitutionally conferred, inherent

authority to „create new forms of procedure‟ in the gaps left unaddressed by statutes and

the rules of court. [Citations.]” (Id. at p. 1507.) But courts may not sanction new

procedures that are of “dubious constitutional validity.” (In re Amber S. (1993) 15
Cal. App. 4th 1260, 1266.) Whether the trial court has a particular inherent authority is a

question of law subject to de novo review, and the court‟s exercise of its inherent

authority is reviewed for an abuse of discretion. (Lujan, supra, at p. 1507.)

       We discern no “dubious constitutional validity” or abuse of discretion in the trial

court‟s decision to allow the computer monitor to be raised to protect 18-year-old 11th

grade high school student F.R. from the emotional trauma of facing defendant while

testifying, and, indeed, to enable F.R. to testify. (Sharp, supra, 29 Cal.App.4th at p.

1783.) Craig recognized that the right to face-to-face confrontation is not “an

indispensable element of the Sixth‟s Amendment‟s guarantee of the right to confront

one‟s accusers,” and that the right “„must occasionally give way to considerations of

public policy and the necessities of the case.‟” (Craig, supra, 497 U.S. at pp. 849-850.)



                                             36
Sharp and Gonzales also recognized that the state‟s important interest in obtaining a

witness‟s testimony must be balanced against the right of the accused to face his or her

accusers in court. (Sharp, supra, at p. 1783; Gonzales, supra, 54 Cal.4th at p. 1267.)

       Defendant began molesting F.R. when she was only eight years old, and the

molestations continued until F.R. was age 16, less than two years before trial. Although

F.R. was age 18 when she testified, the trial court noted she seemed “fairly immature,”

and she was only a junior in high school. For several years, defendant had been F.R.‟s

stepfather, caretaker, and disciplinarian. F.R. was so distraught from having to face

defendant, she was unable to testify before the computer monitor was raised to block her

view of defendant. On these particular facts, the trial court did not abuse its discretion or

violate defendant‟s confrontation rights in allowing the computer monitor to be

repositioned while F.R. testified. (Craig, supra, 497 U.S. at pp. 852-853.)

       Though we decline to adopt the per se rule urged by defendant, we emphasize that

our holding is a narrow one and is based on the particular facts of this case. Generally, it

is reasonable to expect that, once a child abuse victim or witness has reached the age of

majority, he or she will not need protection from face-to-face confrontation. The older a

child abuse victim is when called upon to testify about the abuse, the more difficult it will

likely be for the state to make an “adequate showing of necessity” for using an alternative

procedure to face-to-face confrontation. (Craig, supra, 497 U.S. at p. 855.)

       Not all child abuse victims will require protection from face-to-face confrontation,

whether they testify as children or after they reach age 18. For example, M.C. was age



                                             37
16 when she testified, but the People did not claim she needed any protection from facing

defendant in court. But other child abuse victims may need protection from face-to-face

confrontation, whether they testify as children or adults. Child abuse victims like F.R.,

who are still young and emotionally or psychologically vulnerable, may need protection

even though they have reached the age of majority when they testify. Likewise, child

abuse victims who suffer from developmental delays or who are for other reasons

particularly susceptible to psychological trauma may need protection from face-to-face

confrontation, whether they testify as children or adults.

          In each case, the trial court must determine whether the physical or psychological

well-being of the child abuse victim or witness before it is sufficiently threatened, and is

thus sufficiently important, to outweigh the defendant‟s right to face the child abuse

victim in court. (Craig, supra, 497 U.S. at pp. 852-853; Lujan, supra, 211 Cal.App.4th at

pp. 1505-1506.) A criminal defendant‟s constitutional right to face-to-face confrontation

can never be lightly dismissed or overridden, given that it is at “„the core of the values

furthered by the Confrontation Clause.‟” (Coy, supra, 487 U.S. at p. 1017.)

                (d) The Computer Monitor Permissibly Blocked Defendant’s Entire View

of F.R.

          Defendant claims this case represents a “radical departure” from Craig because no

court has sanctioned blocking the defendant‟s entire view of a witness as a permissible

infringement on the defendant‟s right to face-to-face confrontation. Again, we disagree.




                                               38
       Defendant argues this case is indistinguishable from Herbert v. Superior Court

(1981) 117 Cal. App. 3d 661, decided several years before Craig. Herbert concluded that

the defendant‟s confrontation rights were violated when a five-year-old child witness was

allowed to testify at the preliminary hearing, while seated in the witness chair and facing

the magistrate who was seated in the jury box. The defendant could hear the child but he

could not see her because his view of her was obstructed by the bench. Before the

magistrate approved the alternative seating arrangement, the child was “reluctant or

unable to testify” and expressed fear of the defendant‟s presence. (Herbert v. Superior

Court, supra, at pp. 664-665, 668.) Because Herbert preceded Craig, Herbert did not

determine whether the alternative seating arrangement was necessary to protect the child

from serious emotional trauma as a result of having to face the defendant in court.

(Craig, supra, 497 U.S. at pp. 855-856.) Sharp distinguished Herbert on this ground.

(Sharp, supra, 29 Cal.App.4th at pp. 1782-1783.) We do the same.

       Williams, supra, 102 Cal. App. 4th 9955 is both more current and closely on point.

Williams extended “the principles” discussed in Craig to allow an adult witness to testify

by videotape—even though that alternative procedure did not allow the defendant to see

the witness or view her demeanor as she testified. (Williams, supra, at pp. 1007-1008.)

       In Williams, the adult witness, a victim of the defendant‟s alleged assaults and

criminal threats, was allowed to testify in the courtroom, outside the presence of the jury

and the defendant, while the defendant listened to her testimony from a detention cell but

       5   See footnote 4, ante.


                                            39
could not see her as she testified. (Williams, supra, 102 Cal.App.4th at pp. 997, 999-

1001, 1004-1006.) Defense counsel was allowed to go to the detention cell and confer

with the defendant before defense counsel concluded his cross-examination of the

witness. (Id. at p. 1006.) The adult witness‟s testimony was videotaped and played for

the jury and the defendant—after the defendant and jury returned to the courtroom.

(Ibid.) The jury was not allowed to know that the witness was unable to testify in front of

the defendant. (Ibid.)

       Before the trial court approved the videotape procedure, the witness‟s treating

psychotherapist testified at a pretrial hearing that the witness would be unable to testify in

the courtroom where all the parties were present. (Williams, supra, 102 Cal.App.4th at p.

1005.) In the doctor‟s opinion, “[t]he panic, anxiety and fear would overwhelm her” and

she would be unable to “„think very clearly‟” or “„even make sense‟” while testifying in

court “„because of the anxiety and her fear.‟” (Ibid.) The doctor also opined the witness

“would very likely become suicidal and would need to be hospitalized in a mental health

unit” if forced to testify in the presence of the defendant. (Ibid.)

       The pretrial hearing was held pursuant to the prosecution‟s motion to have the

witness‟s prior videotaped statement admitted in lieu of her testimony at trial, pursuant to

Evidence Code section 1370, which required the trial court to find the witness was

unavailable to testify. (Williams, supra, 102 Cal.App.4th at p. 1004 & fn. 1.) The trial

court in Williams did not approve of that more drastic alternative to face-to-face

confrontation—testimony by closed-circuit television—and instead found the witness



                                              40
would be deemed unavailable only if she had to testify in the presence of the defendant.

(Id. at p. 1006.) In so ruling, the court said it took the defendant‟s right of confrontation

and right to cross-examine “very seriously,” and effectively balanced the defendant‟s

confrontation rights against the need to protect the witness. (Ibid.) The court approved

the less intrusive procedure of allowing the witness to testify by videotape, with the

defendant listening in the detention cell. (Ibid.) In upholding the use of the videotape

procedure on appeal, the Williams court reasoned that the “principles” “discusse[d]” in

Craig were properly applied. (Williams, supra, at pp. 1007-1008.) Similarly here, the

trial court did not impermissibly infringe on defendant‟s confrontation rights in allowing

the computer monitor to be repositioned to block F.R.‟s view of defendant.

       Although Williams involved an adult witness with a debilitating level of emotional

trauma, we do not view Williams as setting a minimum standard or threshold showing of

trauma that must be made before the trial court may approve an alternative to face-to-face

confrontation. (See Lujan, supra, 211 Cal.App.4th at pp. 1505-1508.) Not all cases will

require testimony from a psychotherapist or other health care professional that the

witness will suffer extreme or debilitating emotional trauma if required to testify facing

the defendant. In some cases, like this one, the court may accurately assess the degree of

the witness‟s emotional trauma without third party testimony or a pretrial hearing. 6


       6  Testimony by closed-circuit television, which is statutorily allowed for child
molestation victims age 13 years or younger and adults or children with a disability,
require the court to find the witness is unavailable to testify unless the closed-circuit
television procedure is used. (§§ 1347, 1347.5.)


                                              41
       In this case, F.R. showed up at trial to testify in the presence of the jury and

defendant, but the trial court found and the record shows that F.R. was unable to proceed

unless she could testify without having to see defendant. Given the state‟s important

interest in obtaining F.R.‟s testimony (Sharp, supra, 29 Cal.App.4th at p. 1783) and the

need to balance that important interest against defendant‟s right to face-to-face

confrontation, the trial court permissibly accommodated F.R.—with the most minimal

intrusion possible on defendant‟s confrontation rights—by allowing the computer

monitor to be repositioned to block F.R.‟s view of defendant and his view of her.

       In our view, the repositioning of the computer monitor in this case was certainly

no more intrusive, and was even far less intrusive, on defendant‟s face-to-face

confrontation rights than allowing F.R. to testify facing away from defendant would have

been. As discussed, the courts in Sharp and Gonzales approved allowing the child

witnesses in those cases to testify with their faces turned away from the defendants—in

the case of Gonzales, facing completely away—as permissible infringements on the

defendants‟ confrontation rights. (Gonzales, supra, 54 Cal.4th at p. 1265; Sharp, supra,

29 Cal.App.4th at p. 1783.)

       When a witness testifies facing away from the defendant, the defendant‟s view of

the witness‟s face and demeanor are largely, if not entirely, blocked, as defendant‟s view

of F.R. was here. In addition, the witness chair and the podium for questioning are

placed in unusual positions, making the alternative seating arrangement obvious to the

jury. In this case, the repositioning of the computer monitor was never pointed out to the



                                             42
jury, and it is likely that the jury did not notice that the monitor was blocking F.R.‟s view

of defendant as she testified, or his view of her. Raising the monitor by only a few inches

was, in our view, far less intrusive than any other alternative procedure would have

been.7

         The repositioning of the monitor was also far less intrusive than a one-way screen

or any other obvious physical barrier would have been.8 Testimony by videotape

         7Significantly, defense counsel did not ask the trial court to instruct the jury to
disregard the placement of the computer monitor for F.R.—likely because the jury may
not have noticed it was blocking F.R.‟s view of defendant, or his view of her, unless its
placement was pointed out to the jury. Nor did defense counsel ask the court to approve
a different alternative procedure than repositioning the monitor, such as allowing F.R. to
testify facing away from defendant, as in Sharp and Gonzales, or allowing F.R. to testify
outside the presence of defendant and the jury, either by videotape as in Williams, or by
closed-circuit television as in Craig. Defense counsel had a tactical reason for not
making any of these requests: Any of these alternatives would have made it obvious to
the jury that F.R. was testifying without looking at defendant.
        Upon request, a defendant should be entitled to an instruction requiring the jury to
disregard any alternative seating arrangement or similar device. (See, e.g., Murphy,
supra, 107 Cal.App.4th at pp. 1152-1153 [instructing jury to disregard use of one-way
glass or “plastic window device”].) But in some cases, it may be tactically advisable not
to request such an instruction that draws attention to the alternative procedure. In other
cases, the defense may reasonably determine it is tactically advisable to point out the
alternative arrangement to the jury by arguing that the witness‟s credibility should be
doubted because the witness was not “looking” the defendant “in the eye” while
testifying. (Coy, supra, 487 U.S. at pp. 1018-1019.) As Coy observed, the trier of fact is
free to draw its own conclusion about the credibility of a witness who does not “fix his
eyes” upon the defendant but “studiously” looks elsewhere. (Id. at p. 1019.)

         8In the wake of Coy and Craig, courts in other jurisdictions have disapproved the
placement of an opaque or physical barrier between the defendant and the witness as
violating the defendant‟s face-to-face confrontation rights under Coy. (See, e.g., People
v. Lofton (Ill. 2000) 740 N.E.2d 782 [disapproving placement of two podiums blocking
the witness‟s and the defendant‟s views of each other]; People v. Mosley (Colo. Ct.App.
2007) 167 P.3d 157 [disapproving placement of easel]; cf. Fusion v. Tilton (S.D.Cal.,
Sept. 10, 2007, No. 06-CV-0424 H) 2007 U.S. Dist.Lexis 66977 [approving child


                                             43
(Williams, supra, 102 Cal.App.4th at pp. 1006-1007) or by closed-circuit television

(Craig, supra, 497 U.S. at pp. 852-856) are drastic and extremely intrusive alternatives to

face-to-face confrontation, because they do not involve live, in-court testimony. (See

also § 1347 [allowing certain child molestation victims age 13 and younger to testify by

closed-circuit television, based on compelling evidence shown by pretrial motion];

§ 1347.5 [allowing adults and children with disabilities to testify by closed-circuit

television under same evidentiary standard and procedure].)

       When a witness is allowed to testify by videotape or closed-circuit television, the

witness is not giving live, in-court testimony, in the presence of the jury or the defendant.

Here, F.R. testified in court, in the presence of the jury and defendant, and defendant

could hear her answers and contemporaneously assist his counsel in cross-examining her.

In these circumstances, repositioning the computer monitor was, as the trial court

described it, “at best . . . a small infringement” on defendant‟s confrontation rights—even

though it blocked defendant‟s entire view of F.R. As Craig emphasized, “[t]he central

concern of the Confrontation Clause is to ensure the reliability of the evidence against a

criminal defendant by subjecting it to rigorous testing in the context of an adversary




testifying with her hand blocking her face as not involving use of a “physical barrier”].)
Coy noted it was “difficult to imagine a more obvious or damaging violation of the
defendant‟s right to a face-to-face encounter” than the one-way screen. (Coy, supra, 487
U.S. at pp. 1014-1015, 1020, italics added.) But Coy predates Craig, which allows for
exceptions to face-to-face confrontation. (Craig, supra, 497 U.S. at pp. 844, 853-856.)
And in this case, the computer monitor was not an obvious physical barrier. Rather, it
was part of the normal courtroom setting.


                                             44
proceeding before the trier of fact.” (Craig, supra, 497 U.S. at p. 845, italics added.)

This central concern of the confrontation clause was served here.

       4. Defendant Has Forfeited His Claim of Error Regarding A.J.R. and A.M.R.

       Defendant claims his Sixth Amendment face-to-face confrontation rights were

further violated when the computer monitor was raised while A.J.R. and A.M.R. testified

after F.R. testified. The People argue defendant has forfeited this claim because he did

not object when the monitor was raised, or left raised, when A.J.R. and A.M.R. testified.

We agree with the People. Though defense counsel objected on face-to-face

confrontation grounds when the monitor was raised for F.R.,9 he did not object when it

was raised for either of the two younger girls, A.J.R. or A.M.R. Defendant thus failed to

preserve his claim of Sixth Amendment error regarding the trial testimony of A.J.R. and

A.M.R. (See People v. Alvarez (1996) 14 Cal. 4th 155, 186 [Sixth Amendment claim

forfeited on appeal by failure to raise timely and specific objection below].)

       Defendant argues his failure to object when the monitor was raised for A.J.R. and

A.M.R. should be excused because it would have been futile, given that the trial court

overruled his objection to raising the monitor for F.R. (People v. Boyette (2002) 29
Cal. 4th 381, 432.) We disagree. A.J.R. and A.M.R. were different witnesses than F.R.


       9  The People mistakenly claim that defense counsel did not object to the computer
monitor being raised for F.R. until after F.R. testified. The record shows defense counsel
placed on the record his objection to the monitor being raised for F.R. during the recess
the court took at 11:53 a.m., around 48 minutes after F.R. began testifying at 11:05 a.m.,
and the computer was raised to block her view of defendant. For this reason, we have
considered defendant‟s confrontation claim regarding F.R. preserved for appeal.


                                             45
The trial court overruled the objection to raising the monitor for F.R. based solely on

F.R.‟s upset emotional state and her inability to proceed when she first stepped to the

witness stand, and her apparent anxiety for having to face defendant and testify against

him. Nothing in the record indicates that the trial court would have overruled separate

and specific objections to raising the monitor for either A.J.R. or A.M.R., simply because

it overruled the objection to raising the monitor for F.R. (Ibid.)

       5. Defendant Has Not Shown Ineffective Assistance of Counsel

       Defendant alternatively claims his defense counsel rendered ineffective assistance

in failing to object to raising the monitor for A.J.R. or A.M.R. To establish a claim of

ineffective assistance of counsel, a defendant must show (1) his counsel‟s representation

failed to meet an objective standard of professional reasonableness, and (2) he was

prejudiced by his counsel‟s deficient representation, that is, absent the deficiency there is

a reasonable probability the result at trial would have been more favorable to the

defendant. (Strickland v. Washington (1984) 466 U.S. 668, 687-688; People v. Frye

(1998) 18 Cal. 4th 894, 979.) There is a strong presumption that counsel‟s conduct falls

within the wide range of professional reasonableness, and great deference is given to

counsel‟s tactical decisions. (Strickland v. Washington, supra, at p. 688; People v. Frye,

supra, at p. 979.) On appeal, a conviction may not be reversed based on ineffective

assistance of counsel unless the record affirmatively shows there was no rational tactical

purpose for counsel‟s act or omission. (People v. Frye, supra, at pp. 979-980.)




                                             46
       Defendant has not shown his trial counsel‟s performance was deficient because he

did not object to raising the computer monitor, or leaving the monitor raised, when A.J.R.

and A.M.R. testified. The record shows counsel had a rational, tactical purpose for not

raising such objections: Even with the computer monitor raised, F.R. was emotional

when she testified. Because A.J.R. (age 14) and A.M.R. (age 13) were several years

younger than F.R. (age 18), defense counsel could have reasonably believed that allowing

the monitor to be raised for A.J.R. or A.M.R. would prevent any emotional displays by

them while they testified, and would thus minimize any juror sympathy for all of the

girls.10

B. The Trial Court Did Not Abuse Its Discretion in Excusing a Juror Who Claimed He

Was Unable to Attend the Trial Due to Food Poisoning

       At the beginning of the second day of trial, June 16, 2015, before M.C. had

finished testifying, the trial court advised the parties that Juror No. 12 had called the clerk

to say he would not be present because he had “food poisoning.” The trial court said,

“[n]ormally at this stage of the case I‟d be reluctant to excuse one of the seated jurors,”

but, “I‟m inclined to go forward” “given our status and our time estimates,” and because

       10  The People argue defendant cannot show his counsel was deficient in failing to
object when the monitor was raised for A.J.R. and A.M.R. because the record does not
show defendant was unable to see A.J.R. or A.M.R. as they testified, given that the girls
were “different witnesses with different heights.” This argument is unfounded. There is
no indication that either A.J.R. or A.M.R. were taller or shorter than F.R. Moreover, and
as noted, before closing arguments the prosecutor clarified that the computer monitor was
raised while A.J.R. and A.M.R. testified. The only ostensible purpose in raising the
monitor for any of the girls was to prevent them from having to see defendant while they
testified against him.


                                              47
there were three alternate jurors. Defense counsel said he was “hesitant” to proceed

without Juror No. 12, “on something that is relatively temporary in nature.” The

prosecutor said the case might not be completed within the time estimate if the case did

not proceed that day, and the prosecutor and the court recalled that Juror No. 3 was

“moving to Indiana on the 25th.” The court overruled defense counsel‟s objection. It

excused Juror No. 12 and chose alternate Juror No. 2 at random from the three alternates

to replace Juror No. 12.

       Defendant claims the trial court erroneously excused Juror No. 12, “[g]iven the

lack of any timeframe for when [Juror No. 12] could return,” and observes that Juror No.

12 may have only been ill and absent from trial for a few hours, for all the court or

anyone knew when the juror was excused. We reject this claim and conclude Juror No.

12 was properly excused upon a showing of good cause.

       “Trial courts may remove any juror who „becomes ill, or upon other good cause

shown to the court is found to be unable to perform his or her duty . . . .‟ (§ 1089.)”11

(People v. Duff (2014) 58 Cal. 4th 527, 560.) Although a trial court “„has an affirmative

obligation to investigate‟” asserted grounds to dismiss a juror, “„[b]oth the scope of any

investigation and the ultimate decision whether to discharge a given juror are committed


       11  Section 1089 states, in pertinent part: “If at any time, whether before or after
the final submission of the case to the jury, a juror dies or becomes ill, or upon other good
cause shown to the court is found to be unable to perform his or her duty, or if a juror
requests a discharge and good cause appears therefor, the court may order the juror to be
discharged and draw the name of an alternate, who shall then take a place in the jury box
. . . .”


                                             48
to the sound discretion of the trial court.‟ [Citations.]” (Ibid.; People v. Fuiava (2012)

53 Cal. 4th 622, 711.) On appeal, the trial court‟s decision to remove a juror is reviewed

under the “„demonstrable reality test.‟” (People v. Fuiava, supra, at pp. 711-712.) Under

that test, we ask whether “the record establish[es] the actual basis for the trial court‟s

decision. So long as it does, we ask only whether the evidence relied upon was sufficient

to support that basis as grounds for dismissal; we do not independently reweigh the

evidence or demand more compelling proof than that which could satisfy a reasonable

jurist.” (People v. Duff, supra, at p. 560; People v. Barnwell (2007) 41 Cal. 4th 1038,

1052-1053.)

       Here, the record establishes that the actual basis of the trial court‟s excusal of

Juror No. 12 was the juror‟s representation in a phone call to the clerk that he had food

poisoning and was unable to attend the trial on June 16, 2015—or for at least part of June

16 and possibly for additional days. On this basis, the trial court reasonably excused

Juror No. 12 rather than delay the trial for any period of time or ascertain how long Juror

No. 12 expected he would be ill. As indicated, the record shows and defendant does not

dispute that another juror was moving out of state on June 25, that any delay in the trial

may have prevented the case from being completed within the time estimate, and three

alternate jurors were available.

       Defendant argues the trial court had an obligation to personally question Juror No.

12 to determine how long he expected to be ill and unable to attend trial, and notes the

juror‟s absence “could have been mere hours.” We disagree that the trial judge had an



                                              49
obligation to personally question the juror or further investigate the matter. As our state

high court has observed, “[t]he demonstrable reality test does not demand of trial judges

confronted with sick jurors that they elicit conclusive proof of the length of future

incapacitation . . . . Nor does it demand that incapacitation exceed some preset length; in

the right circumstances, an absence of a day or less may warrant excusal. [Citations.]”

(People v. Duff, supra, 58 Cal.4th at pp. 560-561 & fn. 15.)

C. The Prosecution Was Properly Allowed to Impeach Defendant’s Character Witnesses

with Evidence Defendant Had a Prior Lewd Act Conviction (§ 288, subd. (a));

Alternatively, Any Error Was Harmless

       Defendant claims the trial court erroneously allowed the prosecution to present, as

“rebuttal character evidence” in violation of Evidence Code sections 1101, 1102, and

352, evidence that defendant had a prior conviction for committing a lewd and lascivious

act on a child under age 14. (Pen. Code, § 288, subd. (a).) We conclude that the

prosecutor was properly allowed to use the prior conviction to impeach the good

character testimony of C.H. and Mrs. A. No substantive evidence of the prior conviction

was admitted. Alternatively, any error in allowing the prior conviction to be used for

impeachment purposes was harmless.

       1. Relevant Background

              (a) Defendant’s Friend C.H.

       As set forth above, C.H., defendant‟s friend of 35 years, testified for the defense

that all of the girls seemed normal around defendant and that defendant was often



                                             50
traveling for work and absent from the Olive Street house. At the conclusion of his direct

examination, defense counsel asked C.H.: “Did you have any hesitation trusting

[defendant] around your child?” C.H. responded he had no hesitation trusting defendant

around his 13-year-old son.

       At a reported sidebar conference, the prosecutor asked the court for permission to

ask C.H. whether his opinion about trusting defendant around C.H.‟s child would change

if C.H. knew defendant had a prior conviction for violating section 288, subdivision (a).

The prosecutor argued defense counsel had “opened that door” to allowing her to

impeach C.H. by asking him that question. Over defense counsel‟s objection, the trial

court agreed with the prosecutor, saying: “The problem is the last question. I felt the

other questions were fine because they dealt mostly with just observations and what

[C.H. had] seen and heard. But the very last question when you asked him about any

hesitation to allow your son around [defendant] I think that does open the door to [the

prosecutor] asking that question.” (Italics added.)

       On cross-examination, the prosecutor asked C.H. whether his opinion that he

would trust defendant around his son would change if he knew defendant had been

convicted of committing a lewd or lascivious act with a child under age 14. C.H. initially

responded by saying: “I‟d need the real story. No, I would not.” The following colloquy

ensued:

       “[PROSECUTOR:] If you knew the real story?




                                            51
        “[C.H.:] Well, if it was a mutual agreement. Whatever happened in his past

happened in his past. But if it was a mutual agreement as a kid, no. They were kids.

Everyone knows that. Not everyone, but . . . .

        “[PROSECUTOR:] How about if [defendant] was 20 years old when he was

touching someone under the age of 14?

        “[C.H.:] Well, I‟d consider that wrong.

        “[PROSECUTOR:] Would that change your opinion as to whether or not you

trusted your son around [defendant]?

        “[C.H.:] Well, if I had a kid back then. I mean, now, yeah. But I didn‟t have a

kid back then so I can‟t honestly answer that.

        “[PROSECUTOR:] Well, you said that you trust your son around . . . .

        “[C.H.:] I do

        “[PROSECUTOR:] And now knowing . . . .

        “[C.H.:] I believe he didn‟t do nothing wrong. [¶] . . . [¶]

        “[PROSECUTOR:] In the past you don‟t believe [defendant‟s] done anything

wrong?

        “[C.H.:] I—no, I have not. Not as far at that conviction, no. I don‟t know the

story on it. I never got the full story on it.

        “[PROSECUTOR:] And in fact, you were upset with [defendant] because he

didn‟t tell you about his first . . . .

        “[C.H.:] I would, yes.”



                                                 52
       C.H. was later recalled by the defense to testify that the garage door at the Olive

Street house could only be opened and shut from the outside, and that C.H. did not recall

seeing a sofa in the garage.

       On further cross-examination, the prosecutor returned to the issue of defendant‟s

prior conviction:

       “[PROSECUTOR:] Yesterday you had told us about trusting [defendant]. Would

it change your opinion as to whether you trust [defendant] around you son if you knew

that on November 20, 1998 . . . . [¶] . . . [¶] . . . he admitted by pleading guilty to lewd

and lascivious act with a child under 14 years that occurred between September 1st of

1996 and November 31st of 1996?

       “[C.H.:] If I was aware of the actual real story, yes, I would not change my

opinion.

       “[PROSECUTOR:] It would not change your opinion?

       “[C.H.:] No. I‟d still trust him.”

              (b) Defendant’s Mother, Mrs. A.

       At the conclusion of her testimony for the defense, defendant‟s mother, Mrs. A.,

acknowledged that defendant had “problems in the past,” but claimed he had “grown to

be a very good man,” and he was responsible, caring, trustful, and loving toward his

family. On cross-examination, Mrs. A. acknowledged that defendant had a prior




                                             53
conviction for committing lewd and lascivious acts with a child under 14 years old, but

she claimed he had changed since then.12

       2. The Prior Conviction Was Properly Used for Impeachment Purposes Only

       Defendant argues his prior Penal Code section 288, subdivision (a) conviction was

erroneously admitted as “rebuttal character evidence” under Evidence Code sections

1101, 1102, and 352. As the People point out, however, the prior conviction was not

admitted as substantive evidence, including as rebuttal character evidence under

Evidence Code section 1102. Rather, the prosecutor was properly allowed to impeach

the testimony of C.H. and defendant‟s mother that defendant was a person of good

character, who was unlikely to molest children, by asking them whether they knew of the

prior conviction, and if so, whether it would change their opinions of defendant as a

person who was unlikely to molest children.

       “[E]vidence of a person‟s character or a trait of his or her character (whether in the

form of an opinion, evidence of reputation, or evidence of specific instances of his or her

conduct) is inadmissible when offered to prove his or her conduct on a specified

occasion.” (Evid. Code, § 1101, subd. (a).) Thus, “[i]n criminal cases, the prosecution is

prohibited from introducing evidence of a defendant‟s bad character or reputation in




       12 Though defense counsel did not object when defendant‟s prior conviction was
used to impeach the good character testimony of Mrs. A., we assume without deciding
that defendant has preserved for appeal all of his claims of evidentiary error regarding the
prosecution‟s use of the prior conviction.


                                             54
order to prove he or she acted in conformity with that character in committing the

charged offense.” (People v. Tuggles (2009) 179 Cal. App. 4th 339, 357.)

       “By contrast, a defendant may introduce „evidence of the defendant‟s character or

a trait of his character in the form of an opinion or evidence of his reputation‟ in order to

„prove his conduct in conformity with such character or trait of character.‟ (Evid. Code,

§ 1102, subd. (a).) However, „[w]hen a criminal defendant presents opinion or reputation

evidence on his own behalf the prosecutor may present like evidence to rebut the

defendant‟s evidence and show a likelihood of guilt. (Evid. Code, § 1102, subd. (b).)‟”

(People v. Tuggles, supra, 179 Cal.App.4th at p. 357, italics added.)

       Under Evidence Code sections 1101, subdivision (a) and 1102, subdivision (b),

evidence of specific acts of a criminal defendant‟s misconduct is inadmissible to prove

the defendant‟s character or a trait of his character. “As the Law Revision Commission‟s

comments to section 1102 make clear, evidence of specific acts of the accused are, as a

general rule, inadmissible to prove his disposition to commit such acts (see also Evid.

Code, § 1101); this general rule is applicable „even though the defendant has opened the

question by introducing evidence of his good character.‟” (People v. Wagner (1975) 13
Cal. 3d 612, 619; People v. Felix (1999) 70 Cal. App. 4th 426, 432-433.)

       The rules precluding the admission into evidence of specific acts of misconduct

under Evidence Code sections 1101 and 1102 “must, of course, be distinguished from the

cross-examination of a reputation [or character] witness. When a defense witness, other

than the defendant himself, has testified to the reputation of the accused, the prosecution



                                             55
may inquire of the witness whether he has heard of acts or conduct by the defendant

inconsistent with the witness‟ testimony. [Citations.]” (People v. Wagner, supra, 13

Cal.3d at p. 619.) Here, no evidence of defendant‟s prior conviction was admitted as

“rebuttal character evidence”—that is, to prove defendant had a character trait or

propensity to molest children. Instead, the prosecutor was properly allowed to use the

prior conviction to impeach the testimony of C.H. and Mrs. A. that defendant was a

person of good character, unlikely to molest children. (People v. Marsh (1985) 175
Cal. App. 3d 987, 992-993.)

       Marsh is instructive. The defendant in Marsh was tried for the murder of his

girlfriend‟s young son. (People v. Marsh, supra, 175 Cal.App.3d at pp. 990-991.) Marsh

held that the prosecutor was properly allowed to impeach the defendant‟s character

witnesses who testified the defendant was “„very kind, loving, gentle, and patient with

children,‟” by asking the witnesses whether they were aware the defendant had a prior

robbery conviction. As Marsh explained, the character witnesses testified the defendant

had a character trait for nonviolence, and the robbery was “an assaultive-type crime

directly relevant” to that character trait. (Id. at p. 992.)

       Similarly here, C.H. testified he would trust defendant around his 13-year-old son,

and Mrs. A. testified defendant had grown to be a good person who was trustworthy and

loving toward his family. In both instances, this testimony was akin to opining defendant

was a person of good character who was unlikely to molest children. That defendant had

a prior conviction for violating section 288, subdivision (a) was directly relevant to



                                               56
whether he possessed this character trait. Thus there was no error in allowing the

prosecutor to ask both C.H. and Mrs. A. whether they knew of the prior conviction and, if

so, whether it changed their opinions of defendant‟s good character. (People v. Marsh,

supra, 175 Cal.App.3d at p. 992.)

       3. Any Error Was Harmless

       Even if defendant‟s prior section 288, subdivision (a) conviction was erroneously

placed before the jury, the error was harmless. The Watson standard of review applicable

to claims of state law error applies, and there is no reasonable probability defendant

would have realized a more favorable result—including a hung jury on any of the

charges—had the jury not heard of his prior conviction. (People v. Watson (1956) 46
Cal. 2d 818, 836; People v. Felix, supra, 70 Cal.App.4th at p. 432.)13

       Six female witnesses, M.C., F.R., A.J.R., A.M.R., C.B., and R.G., each testified

that defendant repeatedly molested them when they were young girls. Although defense

counsel argued that the molestation claims of the four younger girls were

uncorroborated—and fabricated, because the girls had always disliked him—there was no


       13  Defendant argues the use of his prior conviction violated his federal
constitutional rights to due process and a fair trial, and for that reason the error must be,
but is not, harmless beyond a reasonable doubt under the Chapman standard of review.
(Chapman v. California (1967) 386 U.S. 18, 24.) We disagree. Defendant‟s “attempt to
inflate garden-variety evidentiary questions into constitutional ones is unpersuasive.”
(People v. Boyette, supra, 29 Cal.4th at p. 427.) “„[A]pplication of the ordinary rules of
evidence generally does not impermissibly infringe on a capital defendant‟s constitutional
rights‟” (People v. Prince (2007) 40 Cal. 4th 1179, 1229), and this case presents no
exception. Thus, any error must be and is harmless under the Watson standard of state
law error. (People v. Watson, supra, 46 Cal.2d at p. 836.)


                                             57
indication that C.B. or R.G. had conspired to fabricate any of the girls‟ molestation

claims. As such, the testimony of C.B. and R.G. lent much credibility to the girls‟

claims. The testimony of all six of these witnesses was also very detailed and

overshadowed the prosecutor‟s relatively brief references to defendant‟s prior conviction

during her cross-examination of C.H. and Mrs. A.

       It is also likely that the jury believed defendant‟s 1998 lewd act conviction was

based on his apparent rape and molestations of C.B., given that C.B. testified defendant

forced himself on her in his father‟s bathroom around 1996, when C.B. was 13 years old.

While cross-examining C.H., the prosecutor mentioned that defendant pled guilty to

committing a lewd and lascivious act on a child under age 14, on November 20, 1998,

based on conduct that occurred between September 1 and November 31, 1996. Thus, it is

highly unlikely that the prosecutor‟s references to defendant‟s 1998 lewd act conviction

affected any of the jury‟s guilty verdicts or true findings regarding defendant‟s more

recent conduct against M.C., F.R., A.J.R., and A.M.R.

D. CALCRIM No. 350 Was Not Required to Be Given Sua Sponte, and Defendant Has

Not Shown He Was Prejudiced By His Counsel’s Failure to Request the Instruction

       Defendant claims the trial court erroneously failed to instruct the jury sua sponte

with CALCRIM No. 350, regarding the use of C.H.‟s and Mrs. A.‟s character




                                            58
testimony.14 Alternatively, defendant claims his defense counsel rendered ineffective

assistance in failing to request the instruction.

       Upon request, a defendant is entitled to an instruction that opinion or reputation

evidence of the defendant‟s good character traits, when offered to prove the defendant

acted in conformity with that trait, may be sufficient to create reasonable doubt of the

defendant‟s guilt. (People v. Bell (1875) 49 Cal. 485, 488-490 [jury should be instructed

that evidence of good reputation may be sufficient to create reasonable doubt of guilt];

see also People v. Jones (1954) 42 Cal. 2d 219, 224 [good character evidence may create

reasonable doubt of guilt].) No such instructions are required to be given in the absence

of a request, however. (Bench Notes to CALCRIM No. 350, citing People v. Bell, supra,

at pp. 489-490.) Thus, the trial court did not err in failing to give CALCRIM No. 350 or

similar instructions sua sponte. Indeed, defendant concedes “it does not appear that the

instruction is [required to be given] sua sponte.”


       14  CALCRIM No. 350 states: “You have heard character testimony that the
defendant (is a ________  person/
[or] has a good reputation for ________  in the community where (he/she) lives or works). [¶] Evidence of the
defendant‟s character for ________  can by itself create a reasonable doubt [whether the defendant committed
________ ]. However, evidence of the defendant‟s good character may be countered by
evidence of (his/her) bad character for the same trait. You must decide the meaning and
importance of the character evidence. [¶] [If the defendant‟s character for certain traits
has not been discussed among those who know (him/her), you may assume that (his/her)
character for those traits is good.] [¶] You may take that testimony into consideration
along with all the other evidence in deciding whether the People have proved that the
defendant is guilty beyond a reasonable doubt.”


                                              59
       There is no need to address whether defense counsel‟s performance was deficient

in failing to request CALCRIM No. 350, because defendant has not shown he was

prejudiced by his counsel‟s failure to request the instruction. As discussed above, to

establish a claim of ineffective assistance of counsel, a defendant must show (1) his

counsel‟s representation failed to meet an objective standard of professional

reasonableness, and (2) he was prejudiced by his counsel‟s deficient representation, i.e.,

absent the deficiency, there is a reasonable probability the result at trial would have been

more favorable to the defendant. (Strickland v. Washington, supra, 466 U.S. at pp. 687-

688; People v. Frye, supra, 18 Cal.4th at p. 979.)

       There is no reasonable probability defendant would have realized a more favorable

result had CALCRIM No. 350 or a similar instruction been given. Such an instruction

would have told the jury it could use the good character testimony of C.H. and Mrs. A. to

conclude there was a reasonable doubt defendant committed the charged offenses. But

this point was plainly suggested by the character evidence itself. Together, C.H. and

Mrs. A testified that defendant was a good person—trustworthy and loving toward his

family—and was not the kind of person who would molest young girls—at least not at

his current age and given how much he had matured since his prior lewd act conviction

many years earlier.

       Additionally, the good character evidence was overshadowed by the testimony of

M.C., F.R., A.J.R., and A.M.R. that defendant repeatedly molested them over a period of

several years, and in the case of M.C. and F.R., as recently as July 2013. The testimony



                                             60
of C.B. and R.G. that defendant molested them when they were young girls also lent

much credibility to the testimony of M.C., F.R., A.J.R., and A.M.R. and refuted the

defense‟s claim that the girls had fabricated the charges because they disliked

defendant.15

E. The Admission Into Evidence of People’s Exhibit 50, Showing Defendant’s Work

Travel Schedule, Was Harmless

       Defendant claims the trial court erroneously admitted a one-page document

(People‟s exh. 50) showing defendant‟s work travel schedule, over defense counsel‟s

objection that the document was hearsay. Defendant also claims that insufficient

foundation was laid for the admission of the document. We conclude that any error in

admitting the document was not prejudicial to defendant.

       1. Relevant Background

       Mrs. A. testified on direct examination that defendant was absent from the Olive

Street house 85 to 90 percent of the time because he worked long days and often traveled

away from home for his employer. Defendant traveled to Singapore, Texas, North

Carolina, and South Carolina for his company.

       On cross-examination, Mrs. A. admitted she obtained defendant‟s work travel

records from his employer to aid in his defense. She had testified about his work

       15  We also reject defendant‟s claim the failure to give CALCRIM No. 350
“removed in part [his] defense from the jury‟s consideration” and, as such, constituted
“structural error warranting per se reversal.” The failure to instruct on the use of the
good character evidence by no means prevented the jury from considering the evidence,
and all of the authorities defendant cites to support this claim are inapposite.


                                            61
schedule from her memory, however. She believed he began traveling for GM

Enterprises around late 2011, just before the family moved into the Olive Street house.

After they moved into that house, defendant would be at home for one or two weeks at a

time. When asked whether defendant did not begin traveling for GM Enterprises until

April 27, 2012, Mrs. A. answered: “Yeah. As I said specifically, before, I wasn‟t real

certain as far as dates went. But yes, probably.”

       Next, the prosecutor asked whether Mrs. A.‟s memory of when defendant was

traveling would be refreshed if she looked at a page of his work travel records (marked as

People‟s exh. 50) (the document). After the trial court overruled defense counsel‟s

hearsay objection to the document, Mrs. A. answered, “I suppose, yes.” She “somewhat”

recognized the document and said it showed most but not all of the places defendant

traveled; it did not show he had traveled to North Carolina. When specifically asked

whether the document showed the specific dates defendant traveled, Mrs. A. again

answered that she did not recall the specific dates, but said the document “[p]robably”

refreshed her recollection as to the dates defendant traveled. At that point, the trial court

allowed the prosecutor to publish the document to the jury, over defense counsel‟s

renewed hearsay objection. Shortly thereafter, the trial court admitted the document into

evidence.

       2. Analysis

       Defendant claims the document was erroneously admitted over his hearsay

objection, because “[c]ertainly” Mrs. A. “could not authenticate it since she neither made



                                             62
it nor knew if it was correct. In fact she thought it was not correct.”16 Defendant

observes that the prosecutor used the document for its truth in her closing argument by

pointing to it as proof that defendant was home, and not traveling, on July 26, 2013, “the

date [M.C.] said she was molested.” More broadly, defendant argues that the admission

of the document “effectively undercut . . . [his] defense[], that he was away most of the

time on work and therefore could not have committed the number of molestations

alleged” by the girls.

       As indicated, it is unnecessary to address this claim of evidentiary error because

the admission of the document, if error, was harmless, state law error. (People v. Watson,

supra, 46 Cal.2d at p. 836.) The document is titled “GM Enterprises [¶] Jason

Arredondo‟s travel records [¶] Prepared May 20, 2014,” and lists a vertical column of

date ranges followed by a vertical column locations. For example, the first listed date

range is “4/27/2012-5/11/2012,” followed by “San Marcos, TX,” indicating defendant

was not at home and was working in San Marcos, Texas on those dates. Likewise, the

document shows defendant was in San Marcos, Texas from July 29, 2013 to August 2,

2013. Thus, as the prosecutor argued, the document showed defendant was not traveling

on July 26, 2013, the date M.C. testified defendant massaged both her and F.R.‟s buttocks

as they lay on their stomachs, talking on their phones.



       16The People claim defendant has forfeited any claim of error regarding the
admission of the document (exh. 50) because he did not object when it was offered into
evidence. We assume defendant preserved this evidentiary claim for appeal.


                                            63
       The document did not substantially assist the prosecution, however. Though the

prosecutor used the document to show defendant was at home when M.C. claimed the

“butt massage” incident occurred on July 26, 2013, M.C. was certain the “butt massage”

incident occurred on that date, because she recalled she was struck by a car that night and

hospitalized after attending a movie with F.R.

       Nor did the document substantially undercut defendant‟s claim he was not at home

when the girls claimed he molested them. Even if the document did not, as defendant

argues, show all of the dates and places he traveled for his employer, GM Enterprises,

defendant offered no specific evidence that he was absent from the Olive Street house on

any specific dates or times. C.H. and defendant‟s mother only generally testified

defendant was often away from home working. But defendant‟s mother also recalled that

defendant was often home for a week or two at a time, and admitted that April 27, 2012

was “probably” the first date defendant traveled for work. Other than July 26, 2013, the

date M.C. was certain “the butt massage” incident occurred, none of the girls testified

defendant molested them on specific dates. If anything, the document assisted the

defense by showing that defendant often traveled for work between April 2012 and

August 2013.

F. There Was No Cumulative Prejudicial Error

       Defendant claims the judgment must be reversed because the cumulative effect of

the trial errors and his counsel‟s errors deprived him of a fair trial. (People v. Guerrero

(1976) 16 Cal. 3d 719, 730.) There was no cumulative prejudicial error.



                                             64
       We have identified three errors or potential errors: (1) defense counsel‟s failure to

request CALCRIM No. 350, or another instruction, advising the jury it could use the

good character testimony of C.H. and Mrs. A. to conclude there was a reasonable doubt

defendant committed the charged crimes; (2) allowing the prosecution to use defendant‟s

prior section 288, subdivision (a) conviction to impeach the good character testimony of

C.H. and Mrs. A.; and (3) the admission of defendant‟s one-page work travel schedule

into evidence.

       Whether considered individually or cumulatively, none of these errors or potential

errors warrants reversal. Even if CALCRIM No. 350 had been given, and even if the jury

had not heard of defendant‟s prior conviction or seen his work travel schedule, there is no

reasonable probability or even a reasonable possibility that defendant would have

realized a more favorable result. (People v. Watson, supra, 46 Cal.2d at p. 836;

Chapman v. California, supra, 386 U.S. at p. 24.) Absent all three of the errors or

potential errors, the jury would have heard the testimony of the four girls, M.C., F.R.,

A.J.R., and A.M.R., that defendant repeatedly molested them, together with the

independent testimony of C.B. and R.G., that defendant similarly molested them when

they were young girls. It is also highly likely, and even virtually certain, that the jury

believed the 1998 prior conviction was based on defendant‟s molestations of C.B. The

jury heard the prior conviction was based on conduct occurring in late 1996, the

approximate time C.B. testified that defendant forced himself on her in the bathroom.

This neutralized any prejudicial effect of the prior conviction.



                                              65
       Furthermore, in view the overwhelming strength of the prosecution‟s case, there is

no reasonable possibility that CALCRIM No. 350 would have assisted defendant. Given

the testimony of the prosecution‟s six female alleged molestation victim-witnesses, we do

not believe the jury could have believed defendant was a person of good character,

unlikely to molest children, as his character witnesses testified. Lastly, and as discussed,

the admission of defendant‟s work travel schedule did not substantially assist the

prosecution, and if anything, assisted defendant because it showed he was often away

from home, at least between April 2012 and August 2013.

G. The Matter Must Be Remanded for Resentencing on Counts 1, 12, and 14

       Defendant claims he was erroneously sentenced to full consecutive sentences on

counts 1, 12, and 14, rather than one-third of the middle term on those counts. The

People concede the error. The parties request, and we agree, that the matter must be

remanded for resentencing on counts 1, 12, and 14.

       Defendant was sentenced to 33 years plus 275 years to life. The indeterminate

term consists of 11 consecutive 25-year-to-life terms on the lewd act convictions in

counts 2 through 11, and 13. (§§ 288, subd. (a), 667.61, 667.71.) In calculating the 33-

year determinate term, the court deemed count 12 the principal count, sentenced

defendant to the middle term of six years on count 12, doubled to 12 years based on the

strike prior, plus a six-year consecutive term on count 14, doubled to 12 years, plus a

two-year consecutive term on count 1, doubled to four years—for a total of 28 years on




                                             66
counts 1, 12, and 14, plus five years for the serious felony prior, the February 2, 1999

lewd act conviction. (§§ 667, subd. (a), 1192.7, subd. (c)(6), 288, subd. (a).)

       At sentencing, the prosecutor claimed that full consecutive terms, rather than one-

third middle terms, or concurrent terms, were required to be imposed on counts 1, 12,

and 14 pursuant to section 667.61, subdivision (i). The trial court agreed. The parties

now agree that the prosecutor and trial court were mistaken.

       We agree that section 667.61, subdivision (i) did not require the court to impose

consecutive terms on counts 1, 12, and 14. Section 667.61 subdivision (i) provides that,

for any offense specified in section 667.61, subdivision (c)(1) through (7), or in section

667.61, subdivision (n)(1) through (6), “the court shall impose a consecutive sentence for

each offense that results in a conviction under this section if the crimes involve separate

victims or involve the same victim on separate occasions” as defined in section 667.6,

subdivision (d). (Italics added.) In count 1, defendant was convicted of violating section

288, subdivision (c)(1) (lewd act on child under age 16), in count 12 of violating section

288a, subdivision (c)(1) (oral copulation with a child under age 14), and in count 14 of

violating section 289, subdivision (j) (sexual penetration with a child under age 14).

None of these offenses are listed in section 667.61, subdivision (c)(1) through (7) or

section 667.61, subdivision (n)(1) through (6).

       Additionally, section 667.6, subdivision (d) states, in part: “A full, separate, and

consecutive term shall be imposed for each violation of an offense specified in

subdivision (e) . . . .” The People further concede, and we agree, that the convictions in



                                             67
counts 1, 12, and 14 are not listed in section 667.6, subdivision (e). Thus, “full separate

and consecutive terms” were not required to be imposed on counts 1, 12, and 14 under

section 667.6, subdivision (d).

       Nonetheless, the “Three Strikes” law applies to defendant‟s convictions in counts

1, 12, and 14, because defendant has a prior strike conviction. (§ 667, subds. (b)-(i).)

Remand is necessary so the court may resentence defendant on counts 1, 12, and 14 after

considering the applicability of the Three Strikes law to those counts. (See People v. Lua

(2017) 10 Cal.App.5th 1004, 1020-1021.)

       On remand, the court must determine whether counts 1, 12, and 14 were

“committed on the same occasion” or arose “from the same set of operative facts” as any

of defendant‟s other current convictions. (§ 667, subd. (c)(6).) If the answer to either of

these two questions is no for count 1, 12, or 14, then the court is required to impose a

consecutive term on that count. (Ibid.) But if the answer to both questions is yes for

count 1, 12, or 14, then the court has discretion to impose a concurrent term on that

count. (See Cal. Rules of Court, rule 4.425.) Any term imposed on counts 1, 12, and 14

must be doubled based on defendant‟s prior strike conviction. (§ 667, subd. (e)(1);

People v. Nguyen (1999) 21 Cal. 4th 197, 203.)

                                    IV. DISPOSITION

       The matter is remanded to the trial court with directions to resentence defendant

on counts 1, 12, and 14. In all other respects, the judgment is affirmed.

       CERTIFIED FOR PARTIAL PUBLICATION



                                             68
                         FIELDS
                                  J.


I concur:

RAMIREZ
            P. J.




                    69
[People v. Arredondo, E064206]

       SLOUGH, J., Dissenting and Concurring.


       I respectfully disagree with the majority‟s conclusion the accommodation during

F.R.‟s testimony did not violate Arredondo‟s Sixth Amendment right to face-to-face

confrontation. The majority opinion breaks with established Sixth Amendment law. It is

the first California appellate decision to approve the use of a physical barrier

accommodation, as well as the first to invade the right to face-to-face confrontation to

protect a non-disabled adult witness. Potentially more problematic, the majority infers

and upholds a finding of necessity based on the slightest evidence I have found in our

case law.

       The relevant facts from trial span a mere three and a half pages of transcript, from

which we can glean only that the court allowed an 18-year-old witness—who already had

a support person—to testify behind a monitor that entirely blocked defendant‟s view of

her and vice versa. The court did so to make the witness “more comfortable” because she

had become emotional when taking the stand. However, the court did not hear evidence

from anyone—medical professionals, for example, or even simply the witness herself—

as to the cause and degree of her distress, and the record does not support an implied

finding the distress was severe enough to warrant such an invasive accommodation. As I

will explain, the trial court‟s handling of this situation did not provide a sound basis for

depriving Arredondo of his constitutional right.




                                              1
       A defendant‟s Sixth Amendment right to look his accuser in the face and have his

accuser do the same originates from “something deep in human nature that regards

faceto-face confrontation . . . as „essential to a fair trial.‟” (Coy v. Iowa (1988) 487 U.S.
1012, 1017 (Coy).) In Coy, the trial court permitted the use of a screen that allowed the

defendant “dimly to perceive” the two 13-year-old witnesses and entirely blocked their

view of him. The United States Supreme Court found the physical barrier

unconstitutional, stating it was “difficult to imagine a more obvious or damaging

violation of the defendant‟s right to a face-to-face encounter.” (Id. at p. 1020.)

       Two years later, in Maryland v. Craig (1990) 497 U.S. 836 (Craig), the Supreme

Court created a narrow exception to the prohibition against accommodations eliminating

face-to-face confrontation. The exception applies when the trial court has “hear[d]

evidence” and made “a case-specific finding” that a child witness would be “traumatized”

if made to confront the defendant face-to-face in court. (Id. at pp. 855-856, 858.) The

emotional distress must be severe; anxiety or reluctance to testify is not enough. (Ibid.)

Additionally, although the accommodation will eliminate face-to-face confrontation, it

must otherwise assure the testimony is reliable by preserving the other aspects of

confrontation, which include a defendant‟s ability to view a witness‟s demeanor as he or

she testifies. (Id. at p. 851.) This aspect is crucial. The ability to view the witness‟s

demeanor “not only permit[s] a defendant to „confound and undo the false accuser, or

reveal the child coached by a malevolent adult,‟ [citation], but may well aid a defendant

in eliciting favorable testimony from the child witness.” (Ibid.)


                                              2
       Accommodations upheld under Craig have ranged from a live closed-circuit

television feed (where the defendant can watch the witness as she testifies and has

realtime communication with counsel) to allowing the witness to sit angled to the side

while on the stand and thus not face the defendant directly. On the spectrum of

accommodations, placing an opaque, physical barrier between the defendant and witness

is the most invasive to the face-to-face confrontation right. (Craig, supra, 497 U.S. at
p. 851; Coy, supra, 487 U.S. at pp. 1019-1020.)


       Before today, only one California decision has upheld the use of an

accommodation eliminating a defendant‟s ability to observe witness demeanor, and that

case involved a physically and mentally disabled witness who—according to the

testimony of medical professionals—would become suicidal if made to face the defendant

in court. (People v. Williams (2002) 102 Cal. App. 4th 995 (Williams).) Here, the trial

court opted for an opaque physical barrier without even attempting to ensure the adult

witness truly required it, and the majority, remarkably, finds no constitutional violation.

In no other case has a court upheld an accommodation as invasive as the one used here on

the basis of such slight evidence of necessity.

       Because I believe the record discloses a clear violation of Arredondo‟s face-toface

confrontation rights, and that violation was not harmless beyond a reasonable doubt, I

would reverse the convictions on counts 3, 4, and 5—the counts for sexual assaults

against F.R. However, because I concur with the majority‟s conclusions regarding the

remainder of Arredondo‟s claims of error, I would otherwise affirm the judgment, leaving


                                              3
Arredondo sentenced to 200 years to life (for counts 2, 6-11, 13) plus the determinate

term the trial court imposes on remand (for counts 1, 12, 14).
       A.      The Sixth Amendment Right to Face-to-Face Confrontation

       In Herbert v. Superior Court (1981) 117 Cal. App. 3d 661 (Herbert), the Third


District held the trial court violated defendant‟s confrontation right when it moved his

seat in the courtroom so he could not see the 5-year-old witness during her testimony and

vice versa. (Id. at p. 665.) The trial court had allowed the accommodation based on its

“conclu[sion] the child „was disturbed by the number of people in the courtroom and in

particular with the presence of the defendant.‟” (Id. at p. 664.) The Herbert court held,

“By allowing the child to testify against defendant without having to look at him or be

looked at by him, the trial court not only denied defendant the right of confrontation but

also foreclosed an effective method for determining veracity.” (Id. at p. 668.) The court

explained, “The historical concept of the right of confrontation has included the right to

see one‟s accusers face-to-face, thereby giving the fact-finder the opportunity of

weighing the demeanor of the accused when forced to make his or her accusation before

the one person who knows if the witness is truthful.” (Id. at p. 671.) In finding the

accommodation unconstitutional, the court observed, “We have no specific record of the

child‟s conduct which motivated the lower court to devise the seating arrangement in

question. We have only the subjective observations of the court put into the record to

justify and explain the unorthodox courtroom arrangement. We have no record of any

intimidating action by the defendant.” (Id. at p. 670, italics added.)

                                              4
In Coy, the Supreme Court struck down an accommodation similar to—but still less

invasive than—the one used here. The trial court had allowed a “screen to be placed

between appellant and the witness stand during the [two 13-year-old] girls‟ testimony.

After certain lighting adjustments in the courtroom, the screen would enable appellant

dimly to perceive the witnesses, but the witnesses to see him not at all.” (Coy, supra, 487

U.S. at pp. 1014-1015.)       “The screen . . . was specifically designed to enable the

complaining witnesses to avoid viewing appellant as they gave their testimony, and the

record indicates that it was successful in this objective. It is difficult to imagine a more

obvious or damaging violation of the defendant’s right to a face-to-face encounter.” (Id.

at p. 1020, italics added.) Like the appellate court in Herbert, the Supreme Court found it

troubling there “ha[d] been no individualized findings that these particular witnesses

needed special protection.” (Coy, at p. 1021.) The Supreme Court left “for another day .

. . the question whether any exceptions exist” to the right to face-to-face confrontation.

(Ibid.)


          A few years later, the Supreme Court identified one such exception, a narrow

one—“the State‟s traditional and transcendent interest in protecting the welfare of

children” may be “sufficiently important to outweigh, at least in some cases, a

defendant‟s right to face his or her accusers in court.” (Craig, supra, 497 U.S. at pp. 853,

855, internal quotations omitted.) In Craig, the trial court had applied to four young

witnesses a Maryland statute authorizing a closed-circuit television procedure for

examining children in a separate room while the judge, jury, and defendant remained in

                                              5
the courtroom. (Id. at pp. 841, 843.) The trial court found the accommodation necessary

after the prosecution presented expert testimony the child witnesses, one of whom was

six years old, “would suffer „serious emotional distress such that [they could not]

reasonably communicate.‟” (Id. at p. 842, brackets in original.) In upholding the

accommodation, the Supreme Court announced a new rule: “[W]e hold that, if the State

makes an adequate showing of necessity, the state interest in protecting child witnesses

from the trauma of testifying in a child abuse case is sufficiently important to justify the

use of a special procedure that permits a child witness in such cases to testify at trial

against a defendant in the absence of face-to-face confrontation with the defendant.” (Id.

at p. 855, italics added.)

       Craig established a two-part test. First, “[t]he trial court must hear evidence and

determine whether” the accommodation “is necessary to protect the welfare of the

particular child witness who seeks to testify.” (Craig, supra, 497 U.S. at p. 855, italics

added.) The trial court must then make a “case-specific finding” that “the child witness

would be traumatized” if made to face the defendant in court. (Id. at pp. 855-856, 860,

italics added.) De minimis “emotional distress” like “nervousness or excitement or some
reluctance to testify” will not suffice. (Id. at pp. 841-842, 855-856, 860.)


       Second, because it will invade the right to face-to-face confrontation, the

accommodation must preserve the confrontation right‟s other “safeguards of

reliability”—“oath, cross-examination, and observation of the witness‟ demeanor.”
(Craig, supra, 497 U.S. at p. 851.) The Supreme Court approved of Maryland‟s statutory

procedure because it ensured that “the defendant retains full opportunity for
                                               6
contemporaneous cross-examination; and the judge, jury, and defendant are able to view

(albeit by video monitor) the demeanor (and body) of the witness as he or she testifies.”

(Ibid., italics added.)


       California has a statute similar to Maryland‟s. Penal Code section 1347 authorizes

the use of a closed-circuit television procedure for examining a child 13 years of age or

younger. (Pen. Code, § 1347, subd. (b).) Penal Code section 1347 states it is intended

“to provide the court with discretion to employ alternative court procedures to protect the

rights of a child witness, the rights of the defendant, and the integrity of the judicial

process . . . This discretion is intended to be used selectively when the facts and

circumstances in an individual case present compelling evidence of the need to use these

alternative procedures.” (Pen. Code, § 1347, subd. (a), italics added.) A court may not

order the use of the closed circuit procedure unless it finds (1) “[t]he impact on the minor

. . . is shown by clear and convincing evidence to be so substantial as to make the minor

unavailable as a witness unless closed-circuit testimony is used” and (2) “[t]he equipment

available for use of closed-circuit television would accurately communicate the image

and demeanor of the minor to the judge, jury, defendant or defendants, and attorneys.”

(Pen. Code, § 1347, subd. (b), italics added.) Penal Code section 1346 defines

“unavailable” as suffering “emotional trauma” so severe “that the victim is medically

unavailable or otherwise unavailable within the meaning of Section 240 of the Evidence
Code.” (Pen. Code, § 1346, subd. (d).)

       Penal Code section 1347 satisfies both parts of Craig’s test because it requires (1)

a finding that the procedure is necessary to prevent emotional trauma so severe the child
                                               7
would be rendered incommunicative and (2) a finding that the procedure does not invade

the defendant‟s ability to view the witness as the witness testifies. Indeed, the Supreme

Court appeared to approve Penal Code section 1347 in Craig, citing to it as one of eight

state statutes offering a “two-way” television feed that gives each room a view of the

other. (Craig, supra, 497 U.S. at p. 854, fn. 4.)

       The foregoing authority is entirely focused on child witnesses. By its terms, Craig

does not apply to adult witnesses. Instead, the Supreme Court was concerned with the

unique issues child witnesses pose. It cited to a “growing body of academic literature

documenting the psychological trauma suffered by child abuse victims who must testify

in court” and observed that a majority of states have statutory procedures designed to

protect child witnesses from the emotional distress of testifying about sexual abuse in

court.1 (Craig, supra, 497 U.S. at pp. 853-855.) Courts have traditionally afforded

children greater protections precisely because of their vulnerability and lack of

experience. (Globe Newspaper Co. v. Superior Court of Norfolk County (1982) 457 U.S.
596, 607; see also New York v. Ferber (1982) 458 U.S. 747, 756-757; FCC v. Pacifica
Foundation (1978) 438 U.S. 726, 749-750; Ginsberg v. New York (1968) 390 U.S. 629,


640; Prince v. Massachusetts (1944) 321 U.S. 158, 168.) As the Supreme Court

explained in Craig: “[A] State‟s interest in „the protection of minor victims of sex crimes

from further trauma and embarrassment‟ is a „compelling‟ one. „[W]e have sustained

       1
        The Second District extended the exception in Craig to apply to nonvictim child
witnesses, but did so based on the same concerns over the particular vulnerability of
children. (People v. Lujan (2012) 211 Cal. App. 4th 1499, 1502.)

                                              8
legislation aimed at protecting the physical and emotional well-being of youth even when

the laws have operated in the sensitive area of constitutionally protected rights.‟ . . . [We

have] held that a State‟s interest in the physical and psychological well-being of a minor

victim was sufficiently weighty to justify depriving the press and public of their

constitutional right to attend criminal trials, where the trial court makes a case-specific

finding that closure of the trial is necessary to protect the welfare of the minor.” (Craig,

at p. 852.)

       The question we face in this appeal is whether, under Craig and its progeny, the

record supports accommodating an adult witness by placing an opaque barrier between

her and her accused abuser. In upholding the accommodation, the majority relies almost

entirely on People v. Sharp (1994) 29 Cal. App. 4th 1772 (Sharp) and People v. Gonzales

(2012) 54 Cal. 4th 1234 (Gonzales). I find those cases unhelpful. First, they involve

child witnesses, not adult witnesses. Second, the accommodations in those cases

preserved the defendants‟ ability to view the witnesses as they testified. Third, both

cases involved much more evidence of the need for the accommodation. As a result, I do

not believe Sharp and Gonzales provide the majority a sound basis for its decision.

       In Sharp, the trial court allowed the young witness (who was 8 or 9 years old) to

turn to the side and face the jury while testifying. (Sharp, supra, 29 Cal.App.4th at
p. 1783.) Before the accommodation, the witness was becoming incommunicative on the

stand, suffering inexplicable memory lapses about incidents she had previously

consistently reported, and providing inconsistent, evasive, and confused testimony. (Id.

at pp. 1783-1784.) Even with the accommodation, the defendant still had a view of the
                                              9
witness‟s face, just not a “full, frontal view.” (Ibid.) The Sharp court described the

accommodation as causing “only the most minimal interference with appellant‟s right to

confront his accuser” precisely because “[n]o physical barrier or screen was erected

between appellant and the witnesses as they testified.” (Ibid., italics added.) Although

the trial court had not made any explicit findings of necessity, the appellate court inferred

such a finding based on its conclusion the trial transcript demonstrated the witness was

“experiencing considerable distress.” (Id. at p. 1783.)


       In Gonzales, the trial court allowed a similar accommodation for the eight-yearold

boy who was called upon to testify against his parents in a first degree torture-murder

case. (Gonzales, supra, 54 Cal.4th at pp. 1242, 1247, 1261.) At the preliminary hearing,

the child testified while “seated at an angle, not directly facing the defendants” and the

video of his testimony was played during trial under Evidence Code section 1291, which

provides a hearsay exception for former testimony when the witness is unavailable.

(Gonzales, at pp. 1261, 1265.) On appeal, the child‟s father asserted the arrangement at

the preliminary hearing violated his confrontation rights but “[did] not challenge the trial

court‟s ruling that [his son] was unavailable because of the trauma that he would suffer if

made to testify against his parents at their capital trials.” (Id. at pp. 1261, 1268.)

       More on point is People v. Murphy (2003) 107 Cal. App. 4th 1150 (Murphy), which

involves an adult witness and a physical barrier accommodation. In Murphy, the trial

court permitted the 31-year-old witness to testify about the defendant‟s sexual abuse

behind a one-way screen that blocked her view of the defendant but allowed everyone

                                              10
else in the courtroom, including the defendant, to see her. (Id. at p. 1152.) The record

revealed the witness had testified for an afternoon before the trial court permitted the

accommodation, which the court found necessary based on its observation of the witness:

“„To say that the victim in this case while testifying is severely emotionally distraught is

like saying the ocean is rather damp. She has been engaging in a hyperventilation that we

have heard described in other contexts by her cousin. She has been making marked

spasmodic motions of her head and neck relating to her breathing abilities, I suspect. She

has been crying and sobbing. She has been making „keening‟ type noises that at times

make it difficult to hear her testimony. [¶] As the record will reflect, we took one or

more breaks yesterday just in an effort to try to allow her to feel more comfortable.

Again, that‟s sort of an understatement as well. [¶] A reading of the preliminary hearing

transcript would suggest that during that hearing paramedics were required to treat her on

the same sort of issues that she has.‟” (Ibid.)

       Despite the trial court‟s explanation, the Second District concluded the

accommodation was unconstitutional because (1) it was not clear the exception in Craig

could ever appropriately apply to adults and (2) the trial court had not made the

casespecific findings required in Craig. The Murphy court stated, “Even assuming that,

in an appropriate case, the court might allow a testifying adult victim, who would

otherwise be traumatized, to use a one-way screen to avoid seeing a defendant without

violating the right of confrontation, we do not think a court may do so without making the

necessary factual findings based upon evidence.” (Murphy, supra, 107 Cal.App.4th at p.


                                             11
1158.) The court concluded the accommodation failed to satisfy the first part of the

Craig test because the trial court had failed to “hold[] an evidentiary hearing to determine

whether, and to what degree, the testifying victim‟s apparent anxiety was due to the

defendant‟s presence rather than, for instance, the witness‟s general emotional fragility or

the trauma of testifying in court or revisiting a past experience the witness would rather

not recall.”
(Murphy, at pp. 1157-1158, italics added.)


       In my view, Murphy provides guidance for analyzing the accommodation in this

case and demonstrates how the trial court failed to properly safeguard Arredondo‟s

confrontation right. The trial court sanctioned a more invasive physical barrier than the

one struck down in Murphy on less compelling evidence of trauma.

       The majority provides no authority to suggest the state has an interest in protecting

adult witnesses that is similarly “traditional and transcendent” as the state‟s interest in

protecting child witnesses. (Craig, supra, 497 U.S. at pp. 855-856.) While I agree trial

courts may be justified in accommodating some adult witnesses in some circumstances

despite treading on the right to face-to-face confrontation (see Williams, supra, 102
Cal. App. 4th 995), I would not go so far as the majority, which seems to say as long as the

abuse occurred when the witness was a child, Craig does apply. (Maj. opn. ante, at

pp. 34-35 [arguing the state “has an interest in protecting the former child from the

trauma of face-to-face confrontation”].)




                                              12
        There are important reasons to accommodate child witnesses that do not apply to

adults. The majority‟s own case law acknowledges this fact. “When the victim witness

is a young child, the risks of damage to both the witness and the truth-seeking function

can be especially great.” (Sharp, supra, 29 Cal.App.4th at p. 1786, citing

CecchettiniWhaley, Children as Witnesses After Maryland v. Craig (1992) 65

So.Cal.L.Rev. 1993, 2005-2018 (Cecchettini-Whaley).) Psychological studies have

shown “the distress the child would experience would be worse than that of a testifying

adult” as “[c]hildren . . . have not yet developed to the point that they can understand the

legal system and its procedural requirements, including the necessity of facing those who

have tormented them and of having their own credibility put on trial.” (Cecchettini-

Whaley [*2006].)

“[T]here are several reasons to predict greater stress for children. The situation will be

more novel and less predictable for the child than for adults; the sight of the defendant

may be particularly disturbing because the child might believe that the defendant will

retaliate against the child in the courtroom; or the child may think that he or she, rather

than the defendant, will be sent to jail or taken from home.” (Goodman & Helgeson,
Child Sexual Assault: Children’s Memory and the Law (1985) 40 U. Miami L.Rev. 181,

203.)


        Williams is the only California decision to uphold an accommodation eliminating a

defendant‟s ability to see an adult witness as she testified. (Williams, supra, 102
Cal. App. 4th 995.) However, the facts of that case are extraordinary and, for that reason, I

                                             13
do not think it provides a sound basis for approving the accommodation used here. The

witness in Williams was a physically and mentally disabled adult who had been called to

testify against her abusive boyfriend. (Id. at pp. 998-999.) At the hearing on whether she

needed accommodation, her psychotherapist and physician testified she would become

suicidal and incommunicative if forced to face the defendant in court. (Id. at pp. 998,

1004-1006.) To avoid this likelihood of “grave harm,” the trial court permitted the

witness to testify in another room while the defendant listened from a detention cell and

was able to confer with his counsel during cross-examination, though he could not see

her. (Id. at pp. 1006, 1008.) The Second District approved the extension of Craig’s

narrow exception to the disabled adult witness but only because of the compelling

evidence of necessity to protect a vulnerable witness. (Williams, at p. 1008.)

       Our Sixth Amendment case law is founded on the widely recognized principle that

children are especially vulnerable and the state has a compelling interest in assuring they

are protected when called upon to testify against their abusers. As a general matter, the

law does not find it necessary to protect adult witnesses to the same degree. Williams

provides an example of when it may be proper to consider an adult witness vulnerable,

but the vulnerability in that case was both extreme and extremely developed. Here, with

insufficient support from the record, the majority concludes our young adult witness was

“no less vulnerable than a minor.” (Maj. opn. ante, at p. 35.) As I will explain post, the

little we know about F.R.‟s reaction to taking the stand does not indicate she was as

vulnerable as a young child. But even if the record did warrant an extension of the Craig

                                            14
exception, the trial court failed to satisfy both parts of the Craig test in selecting and

implementing the accommodation.
      B.    The Accommodation Violated Arredondo’s Confrontation Right

              1.      Factual background


       The following exchange occurred during Arredondo‟s trial. F.R., the

prosecution‟s 18-year-old victim witness, began to cry on the stand as she was being

sworn in. The court asked her if she needed a moment and she responded, “I think so.”

The court then called a brief recess and told the prosecutor to have F.R.‟s support person

confer with F.R. and “let me know if she is able to proceed or ready to proceed and we

will resume.” The prosecutor said she would ask F.R. if she preferred the support person

to sit behind her, and the court responded, “Oh, yes. Right. If there‟s something like that

that you can do that would make her more comfortable, I‟m fine with that.”

       During the recess, the exhibit monitor in the witness box was repositioned and

books placed underneath it so that it blocked F.R.‟s view of Arredondo. Defense counsel

objected to the accommodation on the ground F.R. was not a child witness and the

monitor also blocked Arredondo‟s entire view of F.R. Counsel explained, “I object to my

client being unable to view the witness as the witness testifies in that his knowledge of

the witness would be able to assist counsel in her demeanor and looks, you know, as the

quasi-parent. He is aware of how the witness looks when the witness is maybe not telling

the truth or when the witness is feigning something. I don‟t have that knowledge. I have




                                              15
never seen this witness before. And [Arredondo] is unable to assist me in that regard

because he is unable to see the witness.”

       The court responded, “for the record, when she first came in to take the oath, she

was unable to proceed at that time. We took about a 15-minute break before she could

get her emotions back in order.” The court explained the monitor had been “repositioned

so that the witness doesn‟t have to look at [Arredondo].” The court added that it believed

the accommodation was “appropriate given her initial reaction.”
       Defense counsel responded F.R. had started crying when she “first came in . . .


before she was even able to see [Arredondo‟s] face. So [Arredondo] made no effort to

look at her, intimidate her, or make any kind of eye contact or suggestive contact with

her.” The court replied, “I understand. I‟m not casting any aspersions at this point. But

it clearly affected her, and I think it‟s appropriate for the Court to take whatever small

efforts the Court can make to make the witness more comfortable without infringing on

[defendant‟s] constitutional rights, and I don‟t believe that his rights have been infringed

on at this point.” The monitor remained in place as 14-year-old A.J.R. and 13-year-old

A.M.R testified.

       The preceding is the trial court‟s entire necessity analysis. The court observed

F.R. had been emotionally “affected” upon taking the witness stand, then, for the stated

purpose of making her “more comfortable,” it permitted an accommodation that blocked

her view of Arredondo and vice versa.
             2.    Analysis


                                             16
       We review claims of confrontation right violations de novo and apply the

substantial evidence standard to the trial court‟s factual findings—whether those findings

are express or ones we infer from the record. (People v. Lujan, supra, 211 Cal.App.4th at

p. 1505; People v. Powell (2011) 194 Cal. App. 4th 1268, 1284, fn. 6.) We defer to the

trial court‟s determination of historical facts, but not its application of the constitutionally

based legal test to those historical facts. (People v. Giron-Chamul (2016) 245
Cal. App. 4th 932, 964.)


       The cases do not explicitly address whether we review for substantial evidence to

support necessity by clear and convincing evidence or a preponderance of the evidence.

By statute, when the prosecution seeks to present the testimony of a witness who is 13

years old or younger by live television feed, the prosecution must present clear and

convincing evidence of trauma so great as to render the witness unavailable. (Pen. Code,

§ 1347.) By requiring clear and convincing evidence of serious emotional distress, the

California Legislature “sought to make closed-circuit television testimony available to

child witnesses under circumstances that, in the lawmakers‟ view, would preserve a

defendant‟s Sixth Amendment confrontation rights as outlined in Craig.” (People v.

Powell, supra, 194 Cal.App.4th at p. 1282.) In other words, in the case of younger

witnesses and less invasive accommodations than the one used here, the Legislature

views the heightened clear and convincing evidence standard necessary to protect a

defendant‟s confrontation rights.




                                              17
       It remains an open question what standard of proof should apply when the witness

is older than 13 or the accommodation is something other than a closed-circuit television

procedure allowing the defendant to see the witness during examination. Arguably,

where the witness is 18 years old and the accommodation is a physical barrier, the

standard of proof should be at least as stringent as the standard in Penal Code section

1347. I note the issue, but need not resolve it because in my view this sparse record

satisfies neither prong of the Craig test, even if I look for substantial evidence to support

a finding based on the lower standard of proof.
                     a.    Necessity


       The trial court did not find the accommodation necessary, as required by Craig.

The court should have determined whether F.R. would suffer severe emotional distress to

the point of becoming incommunicative if made to confront Arredondo while testifying.

Instead, the court determined F.R. was emotional or uncomfortable. The court

compounded the error by failing to ascertain the cause and degree of F.R.‟s discomfort.

Indeed, the court observed F.R. was no longer emotional when the monitor was

repositioned. On this record, concluding the accommodation was necessary is pure

speculation.

       A fair reading of the transcript shows it is highly likely the court could have

accomplished its goal of making F.R. more comfortable with far less drastic measures,

such as by simply repositioning her support person. In fact, the court seemed to be

thinking along those very lines before it permitted the use of the monitor as a visual


                                              18
barrier. At the start of the recess, the court told the prosecutor it would be willing to let

the support person sit behind F.R., stating, “the law allows it.” While I am sympathetic to

the discomfort and distress a sexual assault victim like F.R. might feel when called to

recount her experience in court, I believe Craig requires courts to ensure an

accommodation is necessary before infringing upon a defendant‟s constitutional rights—
and what the court did here is a far cry from that.


       As the proceedings recounted above demonstrate, at no point did the court

explicitly find that F.R. would be unable to reasonably communicate without a physical

barrier between her and Arredondo. The majority faults Arredondo for the lack of an

explicit finding, pointing out he failed to request a hearing on the need for the

accommodation. (Maj. opn. ante, at pp. 32, 34.) However, it is the prosecution‟s burden

to demonstrate the accommodation it seeks is necessary, not the defendant‟s burden to

prove the accommodation is unnecessary. Coy and Craig speak to the protections our

federal constitution affords criminal defendants and what trial courts—not the accused—

must do to safeguard them. Arredondo satisfied his burden by objecting to the

accommodation on the ground it violated his right to face-to-face confrontation.

       As for an implied finding, the fact the court remarked F.R. had been “unable to

proceed” when she took the stand and started crying is too slim a basis to support an

inference that F.R. needed the accommodation. Indeed, the record reveals the recess

actually had the intended effect of allowing F.R. to recompose herself. The court




                                              19
permitted the accommodation despite its observation that during the recess F.R. had been

able to “get her emotions back in order.”
        Craig defines an accommodation as necessary when a child witness would be so


“traumatized” by a defendant as to be unable to “reasonably communicate” if made to

face him in court. (Craig, supra, 497 U.S. at pp. 841-842, 855-856.) Penal Code section
1347 defines necessity as “suffering serious emotional distress so [as to be] . . .


unavailable as a witness.” (Pen. Code, § 1347, subd. (b)(2)(A).) In my view, there is

simply nothing in this record to support such a finding. To the contrary, I believe the

record shows the court did not understand the seriousness of its action. It characterized

the accommodation as a “small effort . . . to make the witness more comfortable.”

       Additionally, I believe the holding in Murphy shows why we should not infer

necessity here. The witness‟s distress in Murphy was much more severe than F.R.‟s. The

trial court stated for the record that it had observed the witness hyperventilate, sob, make

spasmodic motions with her head and neck, and utter “keening” noises that made it hard

to hear her testimony. (Murphy, supra, 107 Cal.App.4th at p. 1152.) However, because

the trial court did not request evidence to determine “to what degree” the witness‟s

distress was due to the defendant as opposed to “general emotional fragility,” the
appellate court refused to infer necessity from the record. (Id. at pp. 1157-1158.)


       At most, our record supports a finding that F.R. cried as a result of seeing

defendant in court. I say at most because there are other explanations for F.R.‟s distress

upon taking the stand, and the trial court made no effort to identify the precise reason for

                                             20
her discomfort. I find it significant that when it approved the accommodation, the trial

court had already observed F.R. was “fairly immature” as the basis for allowing the

prosecution to ask leading questions of her. Thus, on the limited record before us, there

is no way to tell whether F.R. cried because she was scared of defendant or because,

being somewhat immature for her age, she was reluctant to testify in court and revisit

disturbing past experiences. (Cf. Murphy, supra, 107 Cal.App.4th at pp. 1157-1158.)
       The majority concludes the court must have found Arredondo to be the source of


F.R.‟s discomfort because the entire discussion of the accommodation “was based on

F.R. being too upset to testify because she had to face defendant.” (Maj. opn. ante, at

p. 29.) This reasoning is circular. The prosecution argued F.R. needed the

accommodation because Arredondo made her uncomfortable, but counsel‟s

representations are not evidence. As it is, we simply do not know why F.R. cried when

she took the stand. It could be the sight of Arredondo made her distraught, but it could

just as easily be she was nervous to testify about her sexual abuse. It was the

prosecution‟s burden to prove Arredondo‟s presence caused the problem and the court‟s

obligation to ensure it was proven. Both failed.

       Finally, Sharp and Gonzales do not support inferring a finding of necessity, as the

majority concludes. The Gonzales court had no occasion to analyze the trial court‟s

necessity finding because, as noted above, the defendant did not challenge that finding on

appeal. (Gonzales, supra, 54 Cal.4th at pp. 1261, 1268.) Sharp is similarly unhelpful

because the record itself demonstrated the child witness had attempted to testify but

                                            21
could not reasonably communicate. Our record contains no comparable evidence of

“considerable distress” or inability to communicate. (Sharp, supra, 29 Cal.App.4th at p.

1783.)
                       b.     Accommodation type


         The accommodation also fails to satisfy the second part of the Craig test. A

physical barrier blocking the defendant‟s and witness‟s views of one another is the most

“obvious [and] damaging” type of accommodation. (Coy, supra, 487 U.S. at p. 1020.)

As the Supreme Court has explained, the ability to view the witness‟s demeanor allows

the defendant to assess credibility and perhaps even “„undo the false accuser, or reveal

the child coached by a malevolent adult.‟” (Ibid.; Craig, supra, 497 U.S. at p. 851.) In a

similar vein, “A witness „may feel quite differently when he has to repeat his story

looking at the man whom he will harm greatly by distorting or mistaking the facts.‟”

(Coy, at p. 1019.)

         Arredondo‟s inability to assess F.R.‟s demeanor, and therefore credibility, as she

testified is precisely why his counsel objected to the monitor setup. Because he occupied

the role of F.R.‟s stepfather, Arredondo knew her personality and mannerisms well and

would be better able than his counsel to tell if she were being less than truthful.

         The majority concludes the accommodation satisfied the second part of the Craig

test because “F.R. testified under oath, subject to cross-examination, and the jury had an

unobstructed view of [her] while she testified.” (Maj. opn. ante, at p. 27.) However, as
Coy and Craig make clear, it is the defendant’s view of the witness (and vice versa) that
is most crucial, not the jury‟s. (Coy, supra, 487 U.S. at pp. 1015-1020; Craig, supra, 497

                                              22
U.S. at pp. 844, 846-847, 851.)


       At any rate, even with its clear view of F.R., the jury‟s ability to assess her

demeanor was limited because she did not have to look at Arredondo while testifying.

(Craig, supra, 497 U.S. at p. 851.) As the Supreme Court observed in Coy: “It is always

more difficult to tell a lie about a person „to his face‟ than „behind his back.‟ In the

former context, even if the lie is told, it will often be told less convincingly. The

Confrontation Clause does not, of course, compel the witness to fix his eyes upon the

defendant; he may studiously look elsewhere, but the trier of fact will draw its own

conclusions.” (Coy, supra, 487 U.S. at p. 1019.) The accommodation used here removed

that factor from the jury‟s consideration because it allowed F.R. to look straight ahead
while testifying without having to face Arredondo.


       The majority relies on Craig, Sharp, and Gonzales to uphold the physical barrier

accommodation used here, but in those cases the courts upheld the accommodations at

issue precisely because they did not obscure the defendant‟s view of the witness. In

Craig, the Supreme Court endorsed the closed-circuit television procedure because the

defendant retained the “ab[ility] to view (albeit by video monitor) the demeanor (and

body) of the witness[es]” as [they] testified. (Craig, supra, 497 U.S. at p. 851.) In

upholding the trial court‟s decision to let the witness look toward the jury while

testifying, the Sharp court sanctioned the accommodation for causing “only the most

minimal interference with appellant‟s right to confront his accuser” because “[n]o

physical barrier or screen was erected between appellant and the witnesses as they


                                              23
testified.” (Sharp, supra, 29 Cal.App.4th at p. 1783.) The accommodation in Gonzales

was just as minimal—the child witness was “seated at an angle, not directly facing the

defendants.” (Gonzales, supra, 54 Cal.4th at p. 1265.)

       Disregarding those parts of Craig, Sharp, and Gonzales, the majority characterizes

the screen placed in front of F.R. as “the most minimal intrusion possible on defendant‟s

confrontation rights.” (Maj. opn. ante, at p. 42.) There is no support in the case law for

the claim that an opaque physical barrier blocking the defendant‟s and witness‟s views of

one another is a minimal, let alone the most minimal, intrusion to face-to-face

confrontation. As noted earlier, the Supreme Court has described such physical barriers

as the most “obvious” and “damaging” violation of the face-to-face confrontation right.

(Coy, supra, 487 U.S. at p. 1020.) However, the majority sees no problem with the

screen because it was “part of the normal courtroom setting” and therefore it might not

have been “obvious” to the jury that the screen was being used to keep F.R. and

Arredondo from seeing one another. (Maj. opn. ante, at p. 44, fn. 8.) This endorsement

stems from a misunderstanding of the Supreme Court‟s clear guidance that using any

physical barrier is an obvious infringement of the face-to-face confrontation right.

       The majority appears to read the Court as saying, so long as an accommodation is

not obvious to the jury, its interference with the confrontation right is minimal. But this is

not what the Coy court meant when it said: “It is difficult to imagine a more obvious or

damaging violation of the defendant‟s right to a face-to-face encounter” than a “screen . .

. specifically designed to enable the complaining witnesses to avoid viewing appellant as


                                             24
they gave their testimony.” (Coy, supra, 487 U.S. at p. 1020.) “Obvious,” in that

statement, modifies how conspicuous the constitutional error is to the reviewing court—it

does not describe whether the accommodation jumps out at an observer of the events, like

the jury. The critical point is that an accused must be able to observe the witness against

him and assist his counsel in exploring the veracity and credibility of his accuser.

       The majority is not mistaken, however, to recognize that the jury also has a critical

role in this exchange. Jurors must be able to observe the witness and pass ultimate

judgment on her veracity and credibility as tested by effective cross-examination. For

this reason, it is relevant whether the accommodation is visible to the jury and in the

forefront of jurors‟ minds as they hear the witness‟s testimony. An “obvious” barrier

may rightly lead the jury to regard the witness with more skepticism. But a “nonobvious”

barrier, like the one here, is likely to mislead the jury into giving a witness the same

credit she would be due if she confronted the accused face-to-face, thus exacerbating the

harm to the defendant.

       I recognize trial courts “are regularly called upon to make tough decisions about

how to afford criminal defendants the full measure of procedural protections to which

they are entitled under the confrontation clause, without unduly traumatizing victim

witnesses whose contributions to the truth-seeking process are so vital.” (Sharp, supra,

29 Cal.App.4th at pp. 1785-1786.) I am also mindful that “[t]rial courts also possess a

constitutionally conferred, inherent authority to „create new forms of procedures‟ in the

gaps left unaddressed by statutes and the rules of court.” (Lujan, supra, 211 Cal. App. 4th
25
at p. 1507.) But there are limits to the authority to resolve practical problems in

conducting a trial. “[C]ourts must tread carefully when exercising their inherent authority

to fashion new procedures. We may not sanction procedures of dubious constitutional

validity.” (Ibid.)

       Here, without any indication F.R was traumatized to the point she would not be

able to reasonably communicate, the trial court imposed the most drastic of all

accommodations—it erected a “physical barrier or screen . . . between appellant and the

witnesses as they testified.” (Sharp, supra, 29 Cal.App.4th at p. 1783.) I view this

procedure as a clear violation of Arredondo‟s constitutional rights and therefore cannot

agree with the majority view that the barrier was “far less intrusive than any other

alternative procedure would have been.” (Maj. opn. ante, at p. 43.) A survey of the

various alternate procedures appellate courts have upheld reveals nothing as invasive to

the face-to-face confrontation right as the accommodation used here. (See People v.

Johns (1997) 56 Cal. App. 4th 550, 556 [allowing child‟s mother to sit next to him as a

support person during testimony]; People v. Chenault (2014) 227 Cal. App. 4th 1503,
1520 [permitting two children to testify with a support dog]; Sharp, at pp. 1780-1786


[allowing child witness to testify angled away from defendant]; In re Amber S. (1993) 15
Cal. App. 4th 1260, 1266 [permitting one-way, closed-circuit TV in juvenile proceedings

where Penal Code section 1347 does not apply].) Indeed, as the majority acknowledges,

other jurisdictions do not allow opaque barriers of any sort, regardless of size, shape, or

what the jury may think of them. (Maj. opn. ante, at p. 43, fn. 8.)


                                             26
       The majority emphasizes its holding “is a narrow one . . . based on the particular

facts of this case.” (Maj. opn. ante, at p. 28.) The majority explains, “[t]he older a child

abuse victim is when called upon to testify about the abuse, the more difficult it will

likely be for the state to make an „adequate showing of necessity‟ for using an alternative

procedure to face-to-face confrontation.” (Ibid.) I find no comfort in this reassurance

precisely because my colleagues approve the accommodation here based on such slight

evidence of necessity. Under today‟s holding, as long as a witness of any age becomes

emotional or shows some reluctance to testify and the trial court notes for the record that

she appears distressed, the court may allow a physical barrier to be erected between her

and her accused without fear of reversal.

       The procedure the Supreme Court approved in Craig requires more. The trial

court must hear evidence and make a fact-specific finding of trauma before it permits an

accommodation invading the guarantee of face-to-face confrontation. (Craig, supra, 497

U.S. at pp. 851, 855-856.) The court in Sharp felt comfortable inferring such a finding

from the record when the trial court failed to make an explicit finding. (Sharp, supra, 29

Cal.App.4th at p. 1783.) While I question whether it is appropriate to infer a finding of

necessity given Craig’s holding, I believe it is unreasonable to do so on this record.
       C.     The Unconstitutional Accommodation for F.R. Was Prejudicial


       The harmless-beyond-a-reasonable-doubt standard articulated in Chapman v.

California (1967) 386 U.S. 18 applies to violations of the confrontation right. (Craig,

supra, 497 U.S. at p. 1021.) In Coy, the Supreme Court explained how the standard


                                             27
applies in the specific context of face-to-face confrontation: “An assessment of

harmlessness cannot include consideration of whether the witness‟ testimony would have

been unchanged, or the jury‟s assessment unaltered, had there been confrontation; such an

inquiry would obviously involve pure speculation, and harmlessness must therefore be

determined on the basis of the remaining evidence.” (Coy, supra, 487 U.S. at pp.

10211022, italics added.) Here, because the evidence of the charged sexual assaults

against

F.R. came entirely from F.R.‟s testimony, it follows that the violation was prejudicial.

The prosecution did not present medical or physical evidence of those assaults and none

of the other witnesses provided corroborating testimony.2 Accordingly, I would reverse
Arredondo‟s convictions for the sexual assaults against F.R.—counts 3, 4, and 5.

      D.      Arredondo Forfeited His Claim as to A.J.R and A.M.R. and Did Not
              Receive Ineffective Assistance of Counsel


      I agree with the majority that Arredondo forfeited his claim of constitutional

violation with regard to the use of the monitor accommodation during A.J.R.‟s and

A.M.R.‟s testimony. (Maj opn. ante, at p. 33.) The decision whether to allow an

accommodation is a witness-specific analysis and an objection with respect to one



       2
         M.C. did testify Arredondo touched both her own and F.R.‟s buttocks on one
occasion in July 2013. Had the prosecution included this incident in one of the counts
related to F.R., I might find M.C.‟s testimony sufficient evidence to conclude the
constitutional violation did not prejudice Arredondo as to that count. However, the
information included date ranges for each count, and all of the assaults against F.R. were
alleged to have occurred between May 2004 and May 2011.

                                            28
witness cannot stand as an objection regarding another. Additionally, it would not have

been futile to object to using the monitor for A.J.R. and A.M.R. because the court based

its use of the accommodation for F.R. on the fact she had become upset taking the stand.

There is no evidence A.J.R. or A.M.R. had a similar reaction upon entering the

courtroom, so it is possible the court would have granted a request to reposition the

monitor for those witnesses.

       I also agree with the majority that the failure to object did not constitute ineffective

assistance of counsel. The majority cites as a reasonable tactical purpose for not

objecting the possibility defense counsel believed the monitor would prevent A.J.R. and

A.M.R. from becoming emotional as they testified and thereby potentially elicit sympathy

from the jury. (Maj. opn. ante, at p. 35.) I believe a different or at least additional

tactical decision may have been at play.
        The record reveals the monitor was returned to its original position after A.M.R.


testified in the prosecution‟s case in chief, then moved back to the obstructing position

during A.J.R.‟s and F.R.‟s testimony in the defense case. Just before calling A.J.R. and

F.R. as witnesses, defense counsel submitted photographs of Arredondo‟s penis and

elicited testimony from an investigator that it had a noticeable pattern of discoloration.

Defense counsel‟s sole purpose for calling A.J.R. and F.R. to the stand was to ask them if

they could describe Arredondo‟s penis, in the hope they would fail to describe the

discoloration, raising doubt about their story. Given the awkward and uncomfortable

subject matter, defense counsel may have calculated he was more likely to elicit helpful

                                              29
testimony from the girls if they were able to speak as if in a more clinical, less

emotionally charged setting. Obscuring Arredondo behind a monitor might establish

such conditions. I believe a defense attorney could reasonably make that tactical choice,

so I cannot conclude defense counsel provided ineffective assistance. (People v. Frye

(1998) 18 Cal. 4th 894, 979-980.)
       In summary, I would reverse Arredondo‟s convictions for counts 3, 4, and 5 and


affirm the convictions for the remaining 11 counts (1, 2, 6-14) as well as the true finding

the crimes were committed against more than one victim (Pen. Code, § 667.61, subd.

(e)(4)). This would leave Arredondo with a sentence of 200 years to life plus the

determinate term the trial court imposes on remand.


                                                                 SLOUGH
                                                                                          J.




                                             30